 
Execution Version
 

--------------------------------------------------------------------------------

 
$45,000,000
 
CREDIT AGREEMENT
 
dated as of
 
June 30, 2014
 
among
 
RETROPHIN, INC.,
as Borrower,
 
the LENDERS from time to time parties hereto
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
______________
 
Page
 
ARTICLE 1
 
DEFINITIONS
       
Section 1.01.
Defined Terms
1
Section 1.02.
Accounting Terms
31
Section 1.03.
Rules of Construction
32
     
ARTICLE 2
 
AMOUNT AND TERMS OF COMMITMENTS
       
Section 2.01.
Commitments
33
Section 2.02.
Procedure for Borrowing
33
Section 2.03.
Fees
34
Section 2.04.
Repayment of Loans; Evidence of Debt
34
Section 2.05.
Prepayments
35
Section 2.06.
Interest Rates and Payment Dates
37
Section 2.07.
Payments and Computations
37
Section 2.08.
Taxes
39
Section 2.09.
Lender’s Obligation to Mitigate
42
Section 2.10.
Sharing of Payments, Etc
42
Section 2.11.      
Warrants
43
Section 2.12.
Illegality
44
Section 2.13.
Inability to Determine Rates
44
Section 2.14.
Increased Costs to Such Day; Reserves on Loans
45
Section 2.15.
Compensation for Losses
46
Section 2.16.
Replacement of Lenders.
47
Section 2.17.
Survival
47
     
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
       
Section 3.01.
Existence and Power
47
Section 3.02.
Authority
48
Section 3.03.
Binding Effect
48
Section 3.04.
Capital Stock; Subsidiaries
48
Section 3.05.
Business Operations and Other Information; Financial Condition; No Material
Adverse Effect
49
Section 3.06.
Litigation; No Violation of Governmental Orders or Laws
50
Section 3.07.
No Conflicts with Agreements, Etc
51
Section 3.08.
Consents, Etc
51
Section 3.09.
Outstanding Indebtedness
51
Section 3.10.      
Taxes
51

 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.11.
Disclosure
52
Section 3.12.
Margin Regulations
52
Section 3.13.
Pension and Benefit Plans
53
Section 3.14.
Labor Matters
53
Section 3.15.
Possession of Franchises, Licenses, Etc
54
Section 3.16.
Intellectual Property
54
Section 3.17.
Use of Proceeds
54
Section 3.18.
OFAC; Anti-Corruption Laws
54
Section 3.19.
Status under Certain Laws
55
Section 3.20.
Ranking of Loans
55
Section 3.21.
Solvency
55
Section 3.22.
Restrictions on or Relating to Subsidiaries
55
Section 3.23.
Collateral Documents
55
Section 3.24.
Environmental Matters
56
Section 3.25.
Acquired License.
57
Section 3.26.
Ownership of Property; Liens.
58
Section 3.27.
Material Contracts.
58
     
ARTICLE 4
 
CONDITIONS PRECEDENT
       
Section 4.01.
Closing Conditions
58
     
ARTICLE 5
 
AFFIRMATIVE COVENANTS OF THE BORROWER
       
Section 5.01.
Financial Statements and Information
62
Section 5.02.
Inspection of Properties and Books
66
Section 5.03.
Payment of Principal, Prepayment Charge and Interest
66
Section 5.04.
Payment of Obligations and Taxes
66
Section 5.05.
Maintenance of Existence; Compliance
67
Section 5.06.
Maintenance of Property; Insurance
68
Section 5.07.
Books and Records
68
Section 5.08.
Additional Collateral and Guarantors; Further Assurances
68
Section 5.09.
Maintenance of Licenses; Material Contracts
70
Section 5.10.
Employee Benefits
70
Section 5.11.      
Quarterly Lender Calls
71
Section 5.12.
Control Accounts
71
Section 5.13.
Information Regarding Borrower
71
Section 5.14.
Intellectual Property
71
     
ARTICLE 6
 
NEGATIVE COVENANTS OF THE BORROWER
       
Section 6.01.
Indebtedness
72
Section 6.02.
Liens
73
Section 6.03.      
Sale And Leasebacks
75

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 6.04.
Mergers, Consolidations, Etc
76
Section 6.05.
[Reserved].
76
Section 6.06.
Sales, Etc. of Assets
76
Section 6.07.
Investments and Acquisitions
78
Section 6.08.
Restricted Payments
79
Section 6.09.
Payment Restrictions Affecting Subsidiaries; No Further Negative Pledges
79
Section 6.10.
Conduct of Business
80
Section 6.11.
Prepayments, Etc., of Indebtedness
80
Section 6.12.
Amendments to Organizational Documents and Material Contracts
80
Section 6.13.
Accounting Changes; Fiscal Year
80
Section 6.14.
Speculative Transactions
80
Section 6.15.
Use of Proceeds
80
Section 6.16.
Transactions with Affiliates; Intercompany Transactions
81
Section 6.17.
Financial Covenants.
81
     
ARTICLE 7
 
EVENTS OF DEFAULT
       
Section 7.01.
Events of Default; Remedies with Respect to the Loan Obligations
83
     
ARTICLE 8
 
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
       
Section 8.01.
Appointment
86
Section 8.02.
Delegation of Duties
87
Section 8.03.
Exculpatory Provisions
87
Section 8.04.
Reliance by the Administrative Agent
89
Section 8.05.
Notice of Default
89
Section 8.06.
Non Reliance on Agent and Other Lenders
90
Section 8.07.
Indemnification
90
Section 8.08.
Administrative Agent in Its Individual Capacity
91
Section 8.09.
Successor Administrative Agent
92
Section 8.10.
Lenders as Administrative Agent
93
     
ARTICLE 9
 
MISCELLANEOUS
       
Section 9.01.
Amendments and Waivers
93
Section 9.02.
Communications
94
Section 9.03.
No Waiver; Cumulative Remedies
95
Section 9.04.
Survival of Representations and Warranties
95
Section 9.05.
Payment of Expenses, Indemnification Taxes and Costs
95
Section 9.06.
Successors and Assigns; Assignments; Participations
97
Section 9.07.      
Right of Setoff
101

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 9.08.
Counterparts
101
Section 9.09.
Severability
101
Section 9.10.
Governing Law
101
Section 9.11.
Submission to Jurisdiction; Judgment Currency; Waiver of Immunities; Waiver of
Jury Trial
101
Section 9.12.
Confidentiality
104
Section 9.13.
Replacement of Lenders
105
Section 9.14.
USA PATRIOT Act
105
Section 9.15.      
Effectiveness
106

 
EXHIBITS:
 
Exhibit A
Form of Note

Exhibit B
Form of Notice of Borrowing

Exhibit C
Form of Assignment and Acceptance

Exhibit D
Form of Security Agreement

Exhibit E
Form of Foreign Pledge Agreement

Exhibit F
Form of Compliance Certificate

Exhibit G
Form of Warrant

Exhibit H-1
Form of U.S. Tax Compliance Certificate

Exhibit H-2
Form of U.S. Tax Compliance Certificate

Exhibit H-3
Form of U.S. Tax Compliance Certificate

Exhibit H-4
Form of U.S. Tax Compliance Certificate

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of June 30, 2014 (this “Agreement”), among RETROPHIN,
INC., a Delaware corporation (the “Borrower”), the Lenders from time to time
parties hereto (the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders from time to time parties hereto (in such
capacity and together with any successor appointed pursuant to ‎Article 8, the
“Administrative Agent”).
 
RECITALS
 
WHEREAS, as of March 27, 2014, the Borrower completed its acquisition of
Manchester Pharmaceuticals LLC, a Delaware limited liability company
(“Manchester”) and in connection therewith, issued to the seller a $33,000,000
senior note (the “Manchester Seller Financing”) and granted the sellers thereof
a security interest in the equity interests of, and substantially all of the
assets of, Manchester (the “Manchester Seller Liens”);
 
WHEREAS, the Borrower, through its Subsidiaries (including Manchester), intends
to conduct the development, acquisition and commercialization of therapies for
the treatment of serious, catastrophic or rare diseases in connection with its
biopharmaceutical business (the “Company Business”);
 
WHEREAS, the Borrower has requested that the Lenders agree to make loans in
accordance with the terms and provisions set forth herein in order that the
proceeds thereof may be used by the Borrower (x) in order to (i) repay in full
the Manchester Seller Financing and (ii) pay costs and expenses relating to the
Transactions and (y) for other corporate purposes consistent with the terms
hereof;
 
WHEREAS, each Lender has agreed to make loans on the terms and conditions set
forth in this Agreement; and
 
WHEREAS, to induce the Lenders to provide the loans, the Borrower is, among
other things, entering into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
ARTICLE 1
 
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:
 
“Accountant” has the meaning specified in ‎Section 5.01(b)(i).
 
 
 

--------------------------------------------------------------------------------

 
 
“Accounts” means deposit accounts, brokerage accounts, securities accounts, time
deposits, certificates of deposit and other similar investments to which Cash,
securities and/or financial assets may be credited.
 
“Acquired Entity or Business” means either (x) the assets constituting an entire
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Borrower or (y) 100% of
the Capital Stock of any such Person, which Person shall, as a result of the
respective acquisition, become a Wholly Owned Subsidiary of the Borrower.
 
“Acquired License” has the meaning specified in the definition of “Thiola
Licensing Agreement”.
 
“Acquisition” means (whether by purchase, exchange, issuance of Capital Stock,
merger, reorganization or any other method) (i) any acquisition by the Borrower
or any of its Subsidiaries of any other Person, which Person would then, under
GAAP, become Consolidated with the Borrower or any such Subsidiary or (ii) any
acquisition by the Borrower or any of its Subsidiaries of all or any substantial
part of the assets of any other Person or any division of any other Person.
 
“AcquisitionCo Subsidiary” shall have the meaning set forth in ‎Section
6.01(a)(iv).
 
“Act” has the meaning specified in ‎‎Section 5.01(i).
 
“Adjusted LIBOR Rate” means, with respect to any Borrowing for any Interest
Period, an interest rate per annum (rounded to the nearest 1/100 of 1%) equal to
the quotient of (a) the LIBOR Rate in effect for such Interest Period divided by
(b) a percentage (expressed as a decimal) equal to 100% minus Statutory
Reserves.  For purposes hereof, the term “LIBOR Rate” means, with respect to any
Borrowing for any Interest Period, the per annum rate of interest determined by
the Administrative Agent at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, for a term comparable to
such Interest Period, equal to (a) the rate appearing on the LIBOR01 page of the
Intercontinental Exchange Benchmark Administration Ltd (ICE) (or any successor
or substitute page of such service if such administration is no longer making
such rate available) as the rate for Dollar deposits with a maturity comparable
to such Interest Period; or (b) if the rate described in clause (a) is
unavailable for any reason, the interest rate at which Dollar deposits in the
approximate amount of the Term Loan would be offered by the Administrative
Agent’s London branch to major banks in the London interbank Eurodollar
market.  Notwithstanding any of the foregoing, the LIBOR Rate shall not at any
time be less than 1.00% per annum.
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto and shall include any successor Administrative Agent pursuant
to ‎Section 8.09.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with such account details as may be
provided in writing to the Borrower.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Agents” means the collective reference to the Administrative Agent and the
Collateral Agent.
 
“Agreement” has the meaning specified in the first paragraph hereof.
 
“Agreement Currency” has the meaning assigned to such term in ‎Section
9.11(d)(ii).
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
the maximum aggregate amount (after giving effect to any netting agreements to
the extent such netting agreements are with the same Person to whom any such
Obligations under such Hedge Agreement are owed) that the applicable Person
would be required to pay if such Hedge Agreement were terminated at such time.
 
“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 10.00% per annum
and (b) with respect to Base Rate Loans, 9.00% per annum.
 
 “Asset Sale” means (a) any conveyance, sale, lease, license, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any property
(including stock of any Subsidiary of the Borrower by the holder thereof) by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
Wholly Owned Subsidiary of the Borrower and (b) any issuance or sale by any
Subsidiary of the Borrower of its Capital Stock to any Person (other than a Loan
Party).
 
 “Assignment and Acceptance” means an assignment and acceptance entered into by
a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the unqualified, audited consolidated
balance sheet of the Borrower and its Subsidiaries for the fiscal years ended
December 31, 2012 and December 31, 2013, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
years of the Borrower and its Subsidiaries, including the notes thereto.
 
“Authorized Officer” of any Person means the chief executive officer, president,
assistant treasurer or any Financial Officer of such Person, and solely for
purposes of the delivery of certificates on the Closing Date pursuant to
‎Section 4.01, the secretary or assistant secretary of the applicable Loan
Party.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, any successors to such Statute and
any other applicable insolvency or other similar law of any jurisdiction.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the LIBOR Rate plus 1.00%.   Notwithstanding any of
the foregoing, the Base Rate shall not at any time be less than 2.00% per annum.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrower” has the meaning assigned to such term in the first paragraph hereof.
 
“Borrower Materials” has the meaning assigned to such term in ‎Section 9.02.
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders.
 
“Business Day” means any day (other than a day which is a Saturday, Sunday or a
day on which banks in New York City are authorized or required by applicable law
to be closed).
 
“Capital Expenditures” means, with respect to any Person, for any period, the
aggregate amount of all expenditures by such Person and its Subsidiaries during
that period for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that, in accordance
with GAAP, are or should be classified as capital expenditures in the
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Stock” means and includes, with respect to any Person (a) any and all
shares, interests, participations or other equivalents of or interests in
(however designated) corporate stock, including shares of preferred or
preference stock of such Person, (b) all partnership interests (whether general
or limited) in such Person which is a partnership, ‎(c) all membership interests
or limited liability company interests in such Person which is a limited
liability company, ‎(d) any interest or participation that confers on a Person
the right to receive a share of the profits and/or losses of, or distributions
of assets of such Person, and ‎(e) all equity or ownership interests in such
Person of any other type, and any and all warrants, rights or options to
purchase any of the foregoing.
 
“Capitalized Lease Obligation” of any Person means the Obligations of such
Person in respect of Capitalized Leases.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as to any Person: (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided, that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person; (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $1,000,000,000 and a rating of “A” (or such
other similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such person; ‎(c) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (b) above,
which repurchase obligations are secured by a valid perfected security interest
in the underlying securities; ‎(d) commercial paper issued by any person
incorporated in the United States rated at least A 1 or the equivalent thereof
by S&P or at least P 1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such person;
‎(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through ‎(d)
above; and ‎(f) demand deposit accounts maintained in the ordinary course of
business with commercial banks of the type described in clause (b) above.
 
 
5

--------------------------------------------------------------------------------

 
 
“Casualty Event” means any settlement of, or payment in respect of, any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Subsidiaries or any payment received by the
Borrower or any of its Subsidiaries at any time on or after the Closing Date.
 
“Certified” when used with respect to any financial information of any Person to
be certified by any of its officers (including any Financial Officer), indicates
that such information is to be accompanied by a certificate to the effect that
such financial information has been prepared in accordance with GAAP
consistently applied, subject in the case of interim financial information to
normal year end audit adjustments and absence of the footnotes required by GAAP,
and presents fairly in all material respects the information contained therein
as at the dates and for the periods covered thereby.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
 
6

--------------------------------------------------------------------------------

 
 
“Change of Control” means and shall be deemed to have occurred if:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right);
 
(b)           during any period of twelve consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           a “Change of Control”, “Change in Control” or “Fundamental Change”
(or an analogous term for any of the foregoing) shall have occurred as defined
in the indenture governing the Convertible Notes or under the terms of any
instrument evidencing or securing the Indebtedness of the Borrower or any
Subsidiary having an outstanding principal amount in excess of $2,000,000.
 
“Closing Date” means the date of the Borrowing, which date was June 30, 2014.
 
 
7

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.
 
“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is created or purposed to be created by any
Collateral Document.
 
“Collateral Agent” means the Administrative Agent in its capacity as collateral
agent for the Lenders.
 
“Collateral Documents” means, collectively, the Security Agreement, the Foreign
Pledge Agreement, the Mortgages and all other security documents hereafter
delivered by any Loan Party granting a Lien in favor of the Collateral Agent
(for the benefit of the Lenders and the Agents) on any Property of any Person to
secure the Loan Obligations and other liabilities of any Loan Party under any
Loan Document.
 
“Commitment” has the meaning assigned to such term in ‎Section 2.01(a).
 
“Common Stock” means shares of common stock of the Borrower par value $0.0001
per share, as of the Closing Date, or shares of any class or classes resulting
from any reclassification or reclassifications thereof and that have no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Borrower
and that are not subject to redemption by the Borrower; provided that if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.
 
“Company Business” has the meaning specified in the recitals to this Agreement.
 
“Compliance Certificate” means a certificate signed by a Financial Officer and
delivered to the Administrative Agent and the Lenders, substantially in the form
of Exhibit F.
 
“Confidential Information” means all non-public information furnished to the
Administrative Agent or any Lender, by or on behalf of any Loan Party; provided
that, in the case of information received from a Loan Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential.
 
 
8

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated EBITDA” means ########*
 
 “Consolidated Indebtedness” means ########*
_____________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Charges” means ########*
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges paid
or payable in cash during such period, in each case, of or by the Group Members
on a Consolidated basis for the most recently completed Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of
the Group Members on a Consolidated basis for the most recently completed
Measurement Period.
 
“Consolidated Net Income” means ########*
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
_____________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
10

--------------------------------------------------------------------------------

 
 
“Control Agreement” means any account control agreement in form and substance
satisfactory to the Collateral Agent and the Majority Lenders entered into to
establish “control” (within the meaning of the UCC) over any Account established
by any Loan Party as permitted by the Loan Documents and required to be subject
to the Liens of the Collateral Agent under the Collateral Documents.
 
 “Convertible Notes” means the notes of the Borrower convertible into Common
Stock and issued pursuant to that certain Note Purchase Agreement dated as of
May 29, 2014 between the Borrower and the investors referenced therein.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
 “Default” means any event or condition which, with due notice or lapse of time
or both, would become an Event of Default.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Disposition” or “Dispose” means any Asset Sale, transfer, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock referred to in (a) above, in each case at
any time prior to the first anniversary of the Maturity Date, (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Loan Obligations, (d) requires, or could, by its terms, require, the payment of
any Restricted Payments (other than the payment of Restricted Payments solely in
the form of Qualified Capital Stock) prior to the first anniversary of the
Maturity Date, or (e) provides the holders thereof with any rights to receive
any Cash upon the occurrence of a Change of Control prior to the date which is
one year after the date on which the Loans have been irrevocably paid in full,
in cash.
 
 
11

--------------------------------------------------------------------------------

 
 
“Dollars” and “$”, without further qualification, means lawful currency of the
United States of America.
 
“Domestic Foreign Holdco” means any Subsidiary, (including any Subsidiary that
is treated as an entity disregarded as separate from its owner for U.S. federal
tax purposes) that (i) is not a Foreign Subsidiary, and (ii) all or
substantially all of the assets of which (for U.S. federal income tax purposes)
are Capital Stock in one or more Excluded Foreign Subsidiaries.
 
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender, and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and the Majority Lenders and,
unless a Default has occurred and is continuing at the time any assignment is
effected pursuant to ‎Section 9.06, the Borrower, such approval not to be
unreasonably withheld or delayed; provided that (x) such other Person shall be
deemed acceptable to the Borrower if the Borrower does not otherwise reject such
Person within five Business Days of the date on which approval is requested and
(y) notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of its Affiliates.
 
“Employee Benefit Plan” means each Plan, and each other “employee benefit plan”
(as defined in Section 3(3) of ERISA) which is sponsored, maintained or
contributed to by Borrower or any Subsidiary or ERISA Affiliate of the Borrower.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
 
“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, written notices of liability, noncompliance or
violation, investigations or adjudicatory or administrative proceedings relating
to any Environmental Law, including any violation of or liability under any
Environmental Law or any permit or approval issued or required under any such
Environmental Law (hereinafter, “Claim”), including (i) any and all Claims by or
before any Governmental Authority for enforcement, cleanup, removal, response,
remedial or other action or damages pursuant to any applicable Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat to human health or safety or the Environment.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the Environment, including
natural resources, or health and safety, or to pollutants, contaminants or
chemicals or any toxic or otherwise hazardous substances, materials or wastes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or relating to
(a) any Environmental Law, including any violation thereof or liability
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, ‎(d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Securities” means all shares of Common Stock of the Borrower, the
Convertible Notes and all other securities, directly or indirectly, convertible
into or exchangeable for shares of Common Stock of the Borrower and all options,
warrants (including the Warrants), and other rights (other than preemptive
rights existing as a matter of law or by contract) to purchase or otherwise,
directly or indirectly, acquire from the Borrower shares of Common Stock, or
securities convertible into or exchangeable for shares of Common Stock, whether
at the time of issuance or upon the passage of time or the occurrence of some
future event.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended and the regulations promulgated, and rulings issued, thereunder.
 
“ERISA Affiliate” means any corporation or other Person (including the Borrower
or any of its Subsidiaries) which is a member of the same controlled group
(within the meaning of Section 414(b) of the Code) of corporations or other
Persons as the Borrower or any of its Subsidiaries, or which is under common
control (within the meaning of Section 414(c) of the Code) with the Borrower or
any of its Subsidiaries, or any corporation or other Person which is a member of
an affiliated service group (within the meaning of Section 414(m) of the Code)
with the Borrower or any of its Subsidiaries, or any corporation or other Person
which is required to be aggregated with the Borrower or any of its Subsidiaries
pursuant to Section 414(o) of the Code or the regulations promulgated
thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA (other than non-delinquent premiums payable to the PBGC under
Sections 4006 and 4007 of ERISA), (d) the termination, or the filing of a notice
of intent to terminate, any Plan pursuant to Section 4041(c) of ERISA, (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA, (g) conditions contained in
Section 303(k)(1)(A) of ERISA for imposition of a lien shall have been met with
respect to any Plan, (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), or in
“reorganization” (within the meaning of Section 4241 of ERISA), or (i) any
Foreign Benefit Event.
 
“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.
 
“Events of Default” has the meaning specified in ‎Section 7.01.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any similar federal Statute then in effect, and a reference to a
particular section thereof shall include a reference to the comparable section,
if any, of any such similar federal Statute.
 
“Excluded Account” means (i) any Account specifically and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Loan Party’s salaried employees, (ii) any Account of an
AcquisitionCo Subsidiary holding proceeds of any assets of such AcquisitionCo
Subsidiary and (iii) any Account in which the balance thereof does not exceed
$250,000 at the close of business on any day: provided that the aggregate
balance of all Excluded Accounts pursuant to clause (iii) of this definition
shall not exceed $500,000 at the close of business on any day.
 
“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a)
Domestic Foreign Holdco, (b) prohibited by foreign law, rule or regulation or
contract from guaranteeing the Loan Obligations or which would require
governmental (including regulatory) or third-party consent, approval, license or
authorization to provide a guarantee unless such consent, approval, license or
authorization has been received (provided that such restriction shall not have
been created in contemplation of this restriction) and (c) any Subsidiary where
the Majority Lenders and the Borrower agree that the cost of obtaining a
guarantee by such Subsidiary would be excessive in light of the practical
benefit to the Lenders afforded thereby, in each case that has not guaranteed or
pledged any of its assets or suffered a pledge of its Capital Stock, to secure,
directly or indirectly, any Indebtedness of the Borrower or any Guarantor.
 
 
14

--------------------------------------------------------------------------------

 
 
“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) or (b) all or
substantially all of the assets of which consist of Capital Stock of one or more
Subsidiaries described in clause (a) above, in each case that has not guaranteed
or pledged any of its assets or suffered a pledge of more than 65% of its voting
Capital Stock, to secure, directly or indirectly, any Indebtedness of the
Borrower or any Guarantor.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Person being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
‎Section 2.16) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to ‎Section 2.08, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, ‎(c) Taxes attributable to such Person’s failure to comply with
‎Section 2.08(e), and ‎(d) any U.S. federal withholding Taxes imposed under
FATCA.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) and condemnation awards (and payments in lieu thereof); provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or condemnation awards (or payments in lieu thereof) to
the extent that such proceeds, awards or payments in respect of loss or damage
to equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to reinvestments in accordance with the
terms of ‎Section 2.05(b)(ii).
 
 
15

--------------------------------------------------------------------------------

 
 
“Facility” means the financing provided pursuant to this Agreement.
 
“Fair Market Value” means, with respect to any assets, the amount that a willing
buyer would pay to a willing seller in respect of such assets in an arm’s-length
transaction.
 
“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations promulgated thereunder or official administrative interpretations
thereof, any applicable agreement entered into pursuant to Section 1471(b)(1) of
the Code, and any applicable intergovernmental agreement (or related local law)
with respect to the implementation thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Bank” means the Federal Reserve Bank of the United States of
America.
 
“Financial Covenants” means, collectively, each of the financial covenants set
forth in ‎Section 6.17.
 
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
 
“Financial Statements” has the meaning specified in ‎Section 3.05(a).
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
 
16

--------------------------------------------------------------------------------

 
 
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $1,000,000 by the
Borrower or any Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower or any of the Subsidiaries, or the imposition on the Borrower or any of
the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $1,000,000.
 
“Foreign Pledge Agreements” means, collectively (i) the pledge agreement in the
form of Exhibit E pledging the shares of Foreign Subsidiaries incorporated or
organized under the laws of the Netherlands and (ii) each other pledge
agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Lenders, pursuant to which shares of Foreign Subsidiaries are pledged in
favor of the Collateral Agent (for the benefit of the Lenders and the Agents) in
order to secure the Loan Obligations and the other liabilities of any Loan Party
under any Loan Document.
 
“Foreign Subsidiary” means a Subsidiary that is incorporated or organized under
the laws of a jurisdiction other than the United States, any state thereof, or
the District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
 
17

--------------------------------------------------------------------------------

 
 
“Group Members” means, collectively (x) the Borrower and its Subsidiaries in
existence as of the Closing Date and (y) after the Closing Date, each
subsequently formed or acquired Subsidiary of the Borrower other than an
AcquisitionCo Subsidiary.
 
“Guarantee Obligations” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, lease, dividend or other payment Obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
 
“Guarantors” means each of the Borrower’s existing and subsequently acquired or
organized direct or indirect domestic Wholly Owned Subsidiaries excluding any
Excluded Domestic Subsidiary; provided that no AcquisitionCo Subsidiary shall be
a Guarantor hereunder only so long as the prohibition on such AcquisitionCo
Subsidiary providing a guarantee of the Loan Obligations remains in effect in
the definitive documentation relating to any applicable Non-Recourse
Indebtedness of such AcquisitionCo Subsidiary.
 
“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes, chemicals and hazardous or toxic substances, materials or wastes or
other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to, or which can form the basis for liability under, any Environmental
Law.
 
 
18

--------------------------------------------------------------------------------

 
 
“Hedge Agreement” means any agreement (including any Interest Rate Protection
Agreement) with respect to any swap, forward, future or derivative transaction
or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions, including the short sale of or other short exposure to any of the
foregoing.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Hedge Agreements at the
Agreement Value thereof;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
 
19

--------------------------------------------------------------------------------

 
 
(h)           all Guarantee Obligations of such Person in respect of any of the
foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Party” has the meaning specified in ‎Section 9.05(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date and (b) as
to any LIBOR Rate Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date; provided, that if any Interest Period for a Loan
exceeds three months, each of the respective dates that fall every three months
after the beginning of such Interest Period shall also be an Interest Payment
Date.
 
“Interest Period” shall mean, as to any LIBOR Rate Loan, the period commencing
on the Closing Date or on the last day of the immediately preceding Interest
Period applicable to such Loan, as applicable, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one or three and, with the consent of the
Administrative Agent, and all Lenders, such longer or shorter period of months
thereafter, as the Borrower may elect; provided that, if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
 
“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement designed to protect the Borrower or any of its Subsidiaries
against fluctuations in interest rates and not entered into for speculation.
 
 
20

--------------------------------------------------------------------------------

 
 
“Investment” in any Person means any loan or advance or interest in other
Indebtedness of such Person, any purchase or other acquisition of any Capital
Stock or other ownership or profit interest, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person, any Account maintained with such Person or other project support
arrangement or agreement with respect to such Person that constitutes an
Obligation to make an Investment in such Person, or any other investment in such
Person.
 
“IP Rights” has the meaning specified in ‎Section 3.16.
 
“IRS” means the United States Internal Revenue Service.
 
“Judgment Currency” has the meaning assigned to such term in ‎Section
9.11(d)(ii).
 
“Lenders” means each Person listed on Schedule I on the date hereof and each
Person that shall become a party hereto pursuant to an Assignment and
Acceptance.
 
“Lending Office” with respect to any Lender, means the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto, or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.
 
“LIBOR Rate Loan” means a Loan that bears interest based on the Adjusted LIBOR
Rate.
 
“Lien” means, whether arising by operation of law or otherwise, any mortgage,
pledge, charge, assignment, hypothecation, security interest, title retention,
preferential right, trust arrangement, right of setoff, counterclaim or banker’s
lien, privilege, or priority of any kind having the effect of security or any
designation of loss payees or beneficiaries or any similar arrangement under or
with respect to any insurance policy.
 
“Loan” means the advances made to the Borrower hereunder pursuant to the
Commitment.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Warrants
and the Collateral Documents, in each case together with all other agreements,
guarantees, instruments and documents now or hereafter executed and delivered
pursuant thereto or in connection therewith, as any of the foregoing may from
time to time be amended, modified or supplemented in accordance with its terms.
 
 
21

--------------------------------------------------------------------------------

 
 
“Loan Obligations” mean, collectively, (a) the obligations of the Borrower to
pay any and all of the unpaid principal of, prepayment premium (if any) with
respect to, and interest on (including (i) accrued and unpaid interest, (ii)
capitalized interest, and (iii) interest accruing after the filing of any
petition under any Debtor Relief Law, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, including, without limitation, by prepayment, redemption or
otherwise, (b) the obligations of the Loan Parties to pay any and all fees,
expenses, costs, indemnities and other amounts, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Notes or the other applicable Loan Documents (including without limitation
all fees payable to the Agents pursuant to the fee letter referenced in ‎Section
2.03(b)), and ‎(c) the obligations of the Loan Parties to pay, perform,
discharge, observe and comply with any and all covenants, agreements and other
obligations required to be performed, discharged, observed or complied with by
it pursuant to this Agreement, the Notes or the other applicable Loan Documents.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“Majority Lenders” means at any time Lenders holding in excess of 50% of the
aggregate outstanding Loans under this Agreement.
 
“Manchester” has the meaning specified in the recitals to this Agreement.
 
“Manchester Seller Financing” has the meaning specified in the recitals to this
Agreement.
 
“Manchester Seller Liens” has the meaning specified in the recitals to this
Agreement.
 
“Material Adverse Effect” means (a) a material adverse effect on the financial
condition, business, performance operations or Property of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of (i) the ability of
the Borrower and its Subsidiaries to fully and timely perform any of their
obligations under any Loan Document or (ii) the legality, validity or
enforceability of this Agreement or any other Loan Document; or ‎(c) a material
impairment of any rights of, or remedies or benefits available to, the Lenders
under any Loan Document.
 
“Material Contracts” means those agreements set forth under on Schedule III
hereto.
 
 
22

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the fourth anniversary of the Closing Date.
 
“Measurement Period” means, at any date of determination, the most recently
completed fiscal quarter of the Borrower.
 
“Mortgage” means each mortgage, deed of trust and other security document
delivered pursuant to Section 5.08(a).
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
such Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum
of Cash and Cash Equivalents received in connection with such transaction
(including any Cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) amounts required to be applied to
repay principal interest and prepayment premiums and penalties on Indebtedness
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket fees and expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes (including any taxes on gain), and any
transfer, sale, use or other transaction taxes paid or payable as a result
thereof; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
 
(b)           with respect to the sale or issuance of any Capital Stock by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the Cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
 
 
23

--------------------------------------------------------------------------------

 
 
“Non-Recourse Indebtedness” means Indebtedness incurred by an AcquisitionCo
Subsidiary (i) as to which no Loan Party or any of its Subsidiaries (other than
such AcquisitionCo Subsidiary) (a) is an obligor or otherwise has any Guarantee
Obligation or provides credit support or collateral of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor, general
partner or otherwise), (ii) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against such
AcquisitionCo Subsidiary) would permit (upon notice, lapse of time or both) any
holder of any other Indebtedness of any Loan Party or any of its Subsidiaries
(other than of such AcquisitionCo Subsidiary) to declare a default under such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity date, (iii) with respect to which the Liens (if
any) securing such Indebtedness attach only on (a) the Property of such
AcquisitionCo Subsidiary and (b) the Capital Stock of such AcquisitionCo
Subsidiary (and shall not apply to any other Property of any of the Loan Parties
or their other Subsidiaries) and (iv) with respect to which [______________]
shall have been given a bona fide right of first refusal by the applicable Loan
Party or such AcquisitionCo Subsidiary to arrange and provide such Indebtedness.
 
“Note” has the meaning assigned to such term in ‎Section 2.04(e).
 
“Notice of Borrowing” has the meaning assigned to such term in ‎Section 2.02(a).
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in ‎Section 7.01(g), as the case may be.
Without limiting the generality of the foregoing, the Obligations of the
Borrower and the Guarantors under the Loan Documents include the Loan
Obligations.
 
“Officer’s Certificate” means, with respect to any corporation, limited
liability company or partnership, a certificate signed by an Authorized Officer
of such Person.
 
“Order” means any order, writ, injunction, decree, judgment, award,
determination or written direction or demand of any court, arbitrator or
Governmental Authority.
 
“Organizational Documents” means, as to any Person, its memorandum, certificate
or articles of incorporation or association and by-laws, its partnership
agreement, its certificate of formation and limited liability company agreement
or operating agreement and/or other organizational or governing documents of
such Person (including shareholders’, stockholders’ or other similar
agreements).
 
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
24

--------------------------------------------------------------------------------

 
 
“Other Taxes” has the meaning assigned to such term in ‎Section 2.08(b).
 
“Participant Register” has the meaning assigned to such term in ‎Section
9.06(g).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Perfection Certificate” has the meaning assigned to such term in the Security
Agreement.
 
“Permitted Acquisition” means the acquisition, by merger or otherwise, by the
Borrower or any of its Subsidiaries of an Acquired Entity or Business in in
accordance with applicable law; provided that, in each case (a) such Permitted
Acquisition is financed with (x) Cash on hand of the Borrower or such
Subsidiary, (y) the proceeds of the sale or issuance of any Capital Stock by the
Borrower or (z) Non-Recourse Indebtedness incurred by the applicable
AcquisitionCo Subsidiary; (b) the Acquired Entity or Business is in a business
permitted by ‎Section 6.10; (c) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of such Permitted
Acquisition or immediately after giving effect thereto; (d) at the time of the
consummation of such Permitted Acquisition, the Borrower shall be in pro forma
compliance with each of the Financial Covenants, determined as of the last day
of the most recently ended Measurement Period; (e) the Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
an Authorized Officer of the Borrower, certifying compliance with the
requirements of the preceding clauses ‎(b) through ‎(d) and containing
calculations (in reasonable detail) required to demonstrate compliance with the
preceding clause ‎(d) and (f) all applicable requirements of Section 5.08 are
satisfied.
 
“Permitted Liens” means Liens permitted under ‎Section 6.02.
 
“Permitted Refinancing Indebtedness” means any Indebtedness constituting a
refinancing, replacement or extension of Indebtedness permitted under ‎Section
6.01 that (a) has an aggregate outstanding principal amount not greater than the
aggregate principal amount of the Indebtedness being refinanced, replaced or
extended, (b) has a weighted average life to maturity (measured as of the date
of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced, replaced or extended, ‎(c) is not entered into as
part of a sale leaseback transaction, ‎(d) is not secured by a Lien on any
assets other than the collateral securing the Indebtedness being refinanced,
replaced or extended, ‎(e) the obligors of which are the same as the obligors of
the Indebtedness being refinanced, replaced or extended and ‎(f) is otherwise on
terms no less favorable to the Borrower and its Subsidiaries, taken as a whole,
than those of the Indebtedness being refinanced, replaced or extended.
 
 
25

--------------------------------------------------------------------------------

 
 
“Person” means and includes an individual, a partnership, a joint venture, an
association, a limited liability company, a corporation, a trust, a syndicate,
an unincorporated organization, employee organization, mutual company, joint
stock company, estate and any Governmental Authority.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
that is covered by Section 4021 of ERISA, and in respect of which the Borrower
or any ERISA Affiliate is or, if such plan were terminated, under Section 4069
of ERISA would be, deemed to be an “employer” as defined in Section 3(5) of
ERISA.
 
“Platform” has the meaning assigned to such term in ‎Section 9.02.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Capital Stock (however designated) of such Person, whether now
outstanding or issued after the Closing Date.
 
“Prepayment Premium” means an amount equal to (x) the principal amount of the
Facility prepaid or repaid (or repriced or effectively refinanced through any
amendment of the Facility) multiplied by (y) the percentage applicable to the
period in which the Facility was so prepaid or repaid (or so repriced or
effectively refinanced through any amendment of the Facility) set forth in the
table below:
 
Prepayment Premium
Period
Percentage
From the Closing Date to and including the first anniversary of the Closing Date
########*
From (but excluding) the first anniversary of the Closing Date, to and including
the second anniversary of the Closing Date
########*
From (but excluding) the second anniversary of the Closing Date, to and
including the third anniversary of the Closing Date
########*
From (but excluding) the third anniversary of the Closing Date, to but excluding
the fourth anniversary of the Closing Date
########*

 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
26

--------------------------------------------------------------------------------

 
 
“Property” means, with respect to any Person, any right or interest in or to any
asset or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, including, without limitation, Capital Stock.
 
“Public Lender” has the meaning assigned to such term in ‎Section 9.02.
 
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned, leased or operated by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property rights
and rights incidental to the ownership, lease or operation thereof.
 
“Real Property Leases” means any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Register” has the meaning assigned to such term in ‎Section 9.06(d).
 
 
27

--------------------------------------------------------------------------------

 
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle, any other fund that is managed or advised by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, migrating, injection or leaching
into the Environment, or into, on, from or through any building, structure or
facility.
 
“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other equity
interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Capital Stock or other
equity interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, the Office of Foreign Assets Control
of the United States Department of the Treasury), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 
“SEC” means the United States Securities and Exchange Commission and any
successor agency, authority, commission or Governmental Authority.
 
“Securities Act” means as of any date the United States Securities Act of 1933,
as amended, or any similar federal Statute then in effect, and a reference to a
particular section thereof shall include a reference to the comparable section,
if any, of any such similar federal Statute.
 
 
28

--------------------------------------------------------------------------------

 
 
“Security Agreement” means the Guarantee and Collateral Agreement in the form of
Exhibit D, to be executed and delivered by (i) the applicable Loan Parties on
the Closing Date and (ii) after the Closing Date, each other Subsidiary of the
Borrower required from time to time to execute a counterpart thereof (or a
joinder agreement related thereto) pursuant to ‎‎Section 5.08
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) the present fair saleable value of the assets of such Person is greater than
the total amount that will be required to pay the probable debt and other
liabilities (including contingent liabilities) of such Person as they become
absolute and matured, (c) such Person is able to pay all debt and other
liabilities, contingent obligations and other commitments of such Person as they
mature and (d) such Person does not have unreasonably small capital in relation
to its business as conducted on such date.  In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Statute” means any statute, ordinance, code, treaty, directive, law, rule or
regulation of any Governmental Authority.
 
“Statutory Reserves” shall mean on any date the percentage (expressed as a
decimal) established by the Board and any other banking authority which is the
then stated maximum rate for all reserves (including but not limited to any
emergency, supplemental or other marginal reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D issued
by the Board, as in effect from time to time).  Such reserve percentages shall
include, without limitation, those imposed pursuant to said Regulation.  The
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in such percentage.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least 50% of the outstanding Voting Stock is at the time directly or
indirectly owned or controlled by such Person or by one or more of any entities
directly or indirectly owned or controlled by such Person. For the purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person (whether by ownership of Capital Stock, by contract or
otherwise).  Unless the context requires otherwise, each reference to a
Subsidiary herein shall be deemed to be a reference to a Subsidiary of the
Borrower.
 
 
29

--------------------------------------------------------------------------------

 
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” has the meaning assigned to such term in ‎Section 2.08(a).
 
“Tax Returns” has the meaning specified in ‎Section 3.10.
 
“Thiola Licensing Agreement” means that certain Trademark License & Supply
Agreement between the Borrower and Mission Pharmcal Company, a Texas
corporation, dated May 28, 2014 pursuant to which the Borrower acquired the
exclusive use of the U.S. trademark Thiola® (the “Acquired License”).
 
“Transactions” means, collectively, (i) the making of the Loans and the issuance
of the Warrants on the Closing Date, (ii) the entering into of the Loan
Documents, (iii) the prepayment in full of the Manchester Seller Financing
and  the release and discharge of the Manchester Seller Liens and (iv) the
payment of all fees and expenses incurred in connection with the foregoing.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means, with respect to any Plan at any time, the
amount of any of its unfunded benefit liabilities as determined pursuant to its
most recently filed actuarial report based on such Plan’s ongoing operation
(rather than on a termination basis).
 
 “United States” means the United States of America.
 
 
30

--------------------------------------------------------------------------------

 
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“Voting Stock” means, with respect to any Person, Capital Stock of such Person
of any class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of members of the board of
directors (or Persons performing similar functions) of such Person.
 
“Warrant” and “Warrants” have the meanings specified in ‎Section 2.11.
 
 “Warrant Stock” means (i) all shares of Common Stock or other stock (voting or
non-voting) of the Borrower issued or issuable upon the exercise of any Warrant,
and (ii) any securities issued or issuable by the Borrower with respect to
shares of Common Stock referred to in the foregoing clause (i) by way of a stock
dividend or stock split or in connection with a combination or subdivision of
shares, reclassification, merger, consolidation or other reorganization of the
Borrower.
 
“Warrantholders” means the holders of the Warrants.
 
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02.  Accounting Terms.  All accounting terms used in this Agreement
shall be applied on a consolidated basis for any Person, if any, unless
otherwise specifically indicated herein. Any accounting terms not specifically
defined herein shall have the meanings customarily given them in accordance with
GAAP; provided that (a) for purposes of determining compliance with any covenant
set forth in ‎Article 6, such terms shall be construed in accordance with GAAP
as in effect on the date of this Agreement applied on a basis consistent with
the application used in the Audited Financial Statements and (b) if the Borrower
notifies the Administrative Agent (with respect to which the Administrative
Agent shall give the Lenders prompt notice thereof) that the Borrower requests
an amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Borrower and the Majority Lenders shall negotiate in good faith to amend
such provision (or the definitions used therein) (in each case subject to the
approval of the Majority Lenders) to preserve the original intent thereof in
light of such changes in GAAP; provided, further that all determinations made
pursuant to any applicable Financial Covenant (or any financial definition used
therein) shall be determined on the basis of GAAP as applied and in effect
immediately before the relevant change in GAAP or the application thereof became
effective, until such Financial Covenant (or such financial definition) is
amended.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 1.03.  Rules of Construction.  The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or subsection. Reference herein to any Section
or subsection refers to such Section or subsection (as the case may be) hereof.
Words in the singular include the plural, and words in the plural include the
singular, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”, whether or not so followed. Each covenant or agreement contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant or agreement contained herein, so that
compliance with any one covenant or agreement shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant or
agreement. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
All references to any instruments or agreements, including references to any of
the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof, in each case, made in
accordance with the terms of the Loan Documents including this Agreement. All
references to Persons include their respective successors and assigns (to the
extent permitted under the applicable Loan Documents). Except as otherwise
expressly provided herein, all references to Statutes and related regulations
shall include any amendments of the same and any successor Statutes and
regulations. Whenever any provision in any Loan Document refers to the knowledge
(or an analogous phrase) of the Borrower or any of its Subsidiaries, such words
are intended to signify that the Borrower or such Subsidiary has actual
knowledge or awareness of a particular fact or circumstance or that the Borrower
or such Subsidiary, after due inquiry knows or is aware of such fact or
circumstance or if it had exercised reasonable diligence, would have known or
been aware of such fact or circumstance.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
Amount and Terms of Commitments
 
Section 2.01.  Commitments. (a) Each Lender severally agrees, on the terms and
conditions hereinafter set forth, and upon satisfaction of the applicable
conditions set forth in ‎Article 4, to make Loans to the Borrower at the
Borrower’s request in accordance with ‎Section 2.02 on the Closing Date, in an
aggregate amount not to exceed the amount specified opposite such Lender’s name
under the column “Commitment” on Schedule I hereto (as such amount may be
terminated in accordance with ‎Section 2.01(c), such Lender’s “Commitment”);
provided that the Loans made on the Closing Date will be net funded with an
original issue discount of 1.00% of the aggregate principal amount thereof.
 
(b)      The initial aggregate amount of the Lenders’ Commitment is $45,000,000.
 
(c)      The Commitments shall terminate on the Closing Date immediately
following the funding hereunder.
 
Section 2.02.  Procedure for Borrowing.  (a) The Borrowing shall be made after
irrevocable notice to the Administrative Agent and the Lenders.  The date of the
proposed Borrowing shall be a Business Day. Such irrevocable notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or facsimile, in substantially the form of Exhibit B hereto,
specifying therein (i) prior to the Closing Date (x) the requested date of such
Borrowing (which date shall be the Closing Date) and (y) the account in which
the proceeds of such Borrowing are requested to be deposited with the Borrower
and (ii) the Interest Period applicable thereto (with respect to the Borrowing
as of the Closing Date and the continuation of a Loan thereafter).  Subject to
the fulfillment or written waiver of the applicable conditions set forth in
‎Article 4, each Lender shall make available its applicable portion of such
Borrowing (determined ratably in accordance with the respective Commitments of
the Lenders) in immediately available funds as directed by the Borrower in the
Notice of Borrowing.
 
(b)      The Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of the non-satisfaction for any
reason whatsoever on or before the date specified in such Notice of Borrowing of
the applicable conditions for the making of any Loans set forth in ‎Article 4,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund such Loan to be made by
such Lender as part of the Borrowing requested under such Notice of Borrowing
when such Loan, as a result of such failure, is not made on such date.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 2.03.  Fees.  (a) Commitment Fee.  On the Closing Date, the Borrower
shall pay to [_____________] (or to the Administrative Agent for the account of
[_____________]), a commitment fee equal to 1.00% of the aggregate principal
amount of [_____________]’s Commitment.
 
(b)      Agency Fee.  The Borrower shall pay each Agent an agency fee in the
amount set forth in the Agency Fee Letter dated as of the Closing Date between
the Borrower and the Agents, payable in advance on the Closing Date and on each
anniversary of the Closing Date until the Loans have been repaid in full.
 
(c)      Prepayment Premium.  The Prepayment Premium shall be payable hereunder
in respect of any repayment (other than on the Maturity Date) or prepayment of
the Loans (and any repricing or amendment that effectively refinances any Loans
hereunder) including any optional or mandatory prepayment under ‎Section 2.05 or
following the acceleration of the Loans pursuant to ‎Article 7.
 
Section 2.04.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent at the
Administrative Agent’s Account for the ratable account of the Lenders the
outstanding principal amount of the Loans on the Maturity Date.
 
(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)      The entries made in the accounts maintained pursuant to paragraph ‎(b)
or ‎(c) of this Section shall be binding on the Borrower, absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
 
(e)      The Borrower will execute and deliver to each requesting Lender a
promissory note of the Borrower in the amount of any Loans owing to such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”). The Borrower irrevocably authorizes each Lender
to make or cause to be made an appropriate notation on the Schedule attached to
such Lender’s Note of the making of Loans or the receipt of payments, but the
failure to record, or any error in so recording, any amount of such Loans or
payments on such Schedule shall not limit or otherwise affect the obligations of
the Borrower hereunder or under any Notes delivered to such Lender to make
payments of principal of or interest on the Loans or on such Notes when due.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 2.05.  Prepayments.  (a) Optional. The Borrower shall have the right at
any time and from time to time after the Closing Date to prepay the Loans, in
whole or in part, upon at least one Business Day’s prior written notice (or
telephone notice promptly confirmed by written notice) to the Administrative
Agent before 11:00 a.m., New York City time; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  Each notice of prepayment shall
specify the prepayment date and the principal amount of the Loans to be prepaid,
shall be irrevocable and shall commit the Borrower to prepay such principal
amount of the Loans by the amount stated therein on the date stated therein.
 
(b)      Mandatory.  The Borrower shall prepay the Loans in accordance with the
following:
 
(i)      If any Loan Party or any of its Subsidiaries Disposes of any Property
(including any sale or issuance by any Loan Party or any of its Subsidiaries of
any of its Capital Stock (other than Disqualified Capital Stock and any sales or
issuances of Capital Stock to another Loan Party)) (other than any Disposition
of any inventory permitted by ‎Section 6.06(a)) which results in the realization
by such Person of Net Cash Proceeds in excess of $1,000,000 in the aggregate
during the term of this Agreement, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds no later than
two Business Days following receipt thereof by such Person (such prepayments to
be applied as set forth in clause (iv) below); provided, however, that with
respect to such Net Cash Proceeds, at the election of the Borrower (as notified
by the Borrower to the Administrative Agent on or prior to the date of receipt
of such Net Cash Proceeds), and so long as no Default or Event of Default shall
have occurred and be continuing, such Loan Party or such Subsidiary may apply
such Net Cash Proceeds to reinvest in the purchase of capital assets useful in
the business of such Loan Party or such Subsidiary, in each case to be used in
the business of such Loan Party or such Subsidiary within 180 days following the
date of receipt of such Net Cash Proceeds (or, if within such 180-day period,
such Loan Party or such Subsidiary enters into a binding commitment to so
reinvest such Net Cash Proceeds, within 360 days following the date of receipt
of such Net Cash Proceeds); provided, further, that if within such 180-day (or,
to the extent applicable, 360-day) period after the date of receipt by such Loan
Party or such Subsidiary of such Net Cash Proceeds, such Loan Party or such
Subsidiary has not so used all or a portion of such Net Cash Proceeds otherwise
required to be applied as a mandatory repayment pursuant to this ‎Section
2.05(b)(i), the remaining portion of such Net Cash Proceeds shall be applied as
a mandatory repayment in accordance with the requirements of this ‎Section
2.05(b)(i) on the last day of such 180-day (or, to the extent applicable,
360-day) period.
 
 
35

--------------------------------------------------------------------------------

 
 
(ii)      Within two Business Days following any Extraordinary Receipt received
by or paid to or for the account of any Loan Party or any of its Subsidiaries in
excess of $1,000,000 in the aggregate during the term of this Agreement, and not
otherwise included in this ‎Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clause (iv) below); provided, however, that with respect
to such Extraordinary Receipts, at the election of the Borrower (as notified by
the Borrower to the Administrative Agent on or prior to the date of receipt of
such Extraordinary Receipts), and so long as no Default or Event of Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
apply such Extraordinary Receipts to reinvest in the purchase of assets useful
in the business of such Loan Party or such Subsidiary, in each case to be used
in the business of such Loan Party or such Subsidiary within 180-days following
the date of receipt of such Extraordinary Receipts (or, if within such 180-day
period, such Loan Party or such Subsidiary enters into a binding commitment to
so reinvest such Extraordinary Receipts, within 360 days following the date of
receipt of such Extraordinary Receipts); provided, further, that if within such
180-day (or, to the extent applicable, 360-day) period after the date of receipt
by such Loan Party or such Subsidiary of such Extraordinary Receipts, such Loan
Party or such Subsidiary has not so used all or a portion of such Extraordinary
Receipts otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Extraordinary Receipts shall be
applied as a mandatory repayment in accordance with the requirements of this
‎Section 2.05(b)(ii) on the last day of such 180-day (or, to the extent
applicable, 360-day) period.
 
(iii)                 Upon the incurrence or issuance by any Loan Party or any
of its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to ‎Section 6.01), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom no later than two Business Days following
receipt thereof by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clauses (iv) and (v) below).
 
(iv)                 Each prepayment of Loans pursuant to the foregoing
provisions of this ‎Section 2.05(b) shall be shared among the Lenders ratably.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)      All prepayments of Loans under this ‎Section 2.05 (and any repricing or
amendment that effectively refinances any Loans hereunder), shall be made in an
amount equal to the sum of (x) 100% of the principal amount of such Loans being
prepaid (or repriced or effectively refinanced) plus (y) all accrued and unpaid
interest on the amount of principal of such Loans being prepaid (or repriced or
effectively refinanced) to but excluding the date of such prepayment (or
repricing or refinancing) plus (z) the applicable Prepayment Premium. No amounts
repaid hereunder may be reborrowed.
 
Section 2.06.  Interest Rates and Payment Dates.  (a) Except as provided in
‎Section 2.06(b), (x) each LIBOR Rate Loan shall bear interest on the unpaid
principal amount thereof from and including the date of such LIBOR Rate Loan to
and excluding the date such principal amount shall be paid in full, at a rate
per annum which shall, during each Interest Period applicable thereto, be equal
to the sum of the Applicable Margin plus the Adjusted LIBOR Rate for such
Interest Period and (y) each Base Rate Loan shall bear interest on the unpaid
principal amount thereof from and including the date of such Base Rate Loan to
and excluding the date such principal amount shall be paid in full, at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate. Accrued
interest on each Loan shall be payable in arrears in cash on each Interest
Payment Date.
 
(b)      Upon the occurrence and during the continuance of a Default under
‎Section 7.01(a) or ‎Section 7.01(g), the Borrower shall pay interest on (i) the
unpaid principal amount of each Loan owing to each Lender, payable in arrears on
the dates and in the manner referred to in clause (a) above, and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Loan pursuant to clause (a) above; and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum that would be
required to be paid at such time in respect of such amounts.
 
Section 2.07.  Payments and Computations.  (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 2:00 p.m. on the day when due in U.S. Dollars to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to ‎Section 2.08) to the Lenders for the account of
their respective Lending Offices, and like funds relating to the payment of any
other amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to ‎Section 9.06(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under any Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)      All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(c)      Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.
 
(d)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due to such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
(e)      The Loan Parties’ obligation to pay all amounts due hereunder and under
any other Loan Documents shall not be affected by any circumstance whatsoever,
including:
 
(i)      any setoff, counterclaim, recoupment, deduction, abatement, suspension,
diminution, reduction, defense or other right which any Loan Party may have
against any supplier, whether such supplier was paid from the proceeds of Loans
or otherwise, for any reason whatsoever arising under or pursuant to any supply
agreement or otherwise relating to the purchase of goods, other property or
services from or by any such supplier;
 
 
38

--------------------------------------------------------------------------------

 
 
(ii)      any defect in the condition, design, operation, or fitness for use of,
or any damage to or loss or destruction of, any equipment or material provided
by any such supplier;
 
(iii)                 any actual or alleged default by any such supplier or any
other Person under any supply agreement; or
 
(iv)                 any other fact or circumstance relating to any supply
agreement.
 
Section 2.08.  Taxes.  (a) Except as required by applicable law, any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made free and clear of and without deduction or withholding
for any and all present or future taxes, duties, fees, levies, imposts,
deductions, assessments, withholdings or other charges (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (“Taxes”). If any Loan Party or
the Administrative Agent shall be required by law (as determined in good faith
by the applicable Loan Party or the Administrative Agent, as the case may be) to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Lender or the Administrative Agent, (i) in the case of any Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as may be
necessary so that after the applicable Loan Party and the Administrative Agent
have made all required deductions or withholding (including deductions or
withholding applicable to additional sums payable under this ‎Section 2.08) such
Lender or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholding been
made, (ii) the Loan Parties shall make all such deductions or withholding and
(iii) the Loan Parties shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)      In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority any present or future stamp, court or documentary, or
similar Taxes that arise from any payment made under any Loan Document or from
the execution, delivery, enforcement or registration of, performance under, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document (hereinafter referred to as “Other Taxes”).
 
(c)      The Loan Parties shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Indemnified Taxes
imposed on or paid by such Lender or the Administrative Agent (as the case may
be), and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. This indemnification shall be
made within 10 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
 
39

--------------------------------------------------------------------------------

 
 
Each Lender shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of ‎Section 9.06(g) relating
to the requirement to maintain a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising in connection therewith, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate from the Administrative Agent as to the amount of such payment or
liability delivered to a Lender shall be conclusive absent manifest error.
 
(d)      Within 30 days after the date of any payment of Taxes, the applicable
Loan Party shall furnish to the Administrative Agent, at its address referred to
in ‎Section 9.02, the original or a certified copy of a receipt, or such other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the applicable Lender.
 
 
40

--------------------------------------------------------------------------------

 
 
(e)      Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in ‎Section 2.08(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.   (ii)  Without limiting the generality of
the foregoing, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii)  executed originals of IRS Form W-8ECI; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit H-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 2.09. Lender’s Obligation to Mitigate.  If the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to ‎Section 2.08, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to ‎Section 2.08 in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender. The Borrower shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
Section 2.10.  Sharing of Payments, Etc.  If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of the Loans owing to it (other than amounts
received pursuant to ‎Section 2.08) in excess of its ratable share of payments
on account of the Loans obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that, if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this ‎Section 2.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower or a Lender, as the case may be, in the amount of such
participation.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 2.11.  Warrants.  (a) In connection with the borrowing of the Loans by
the Borrower and as an inducement to the Lenders to make the Loans, the Borrower
has agreed to authorize the issuance to the Warrantholders its warrants,
initially exercisable to purchase up to an aggregate of 337,500 shares of its
Common Stock (subject to adjustment and limitations on exercisability as therein
provided), at an initial exercise price of $12.7552 per share to be
substantially in the form of Exhibit G attached hereto (all such warrants
initially issued pursuant to this Agreement, or delivered in substitution or
exchange for any thereof, being collectively called the “Warrants” and,
individually, a “Warrant”). Notwithstanding anything to the contrary set forth
herein, the Loans and the Warrants will be immediately separable and separately
transferable (subject in the case of Warrants to the applicable restrictions set
forth therein and the Organizational Documents of the Borrower), and, subject to
the limitations set forth therein, the Warrants shall be immediately
exercisable, in each case immediately after the consummation of the transactions
contemplated by this Agreement.
 
(b)      Subject to the terms and conditions set forth in this Agreement, on the
Closing Date the Borrower will issue the Warrants to each of the Warrantholders,
in aggregate amounts equal, with respect to each Warrantholders, to the
respective amounts set forth on Schedule I hereto opposite such Warrantholder’s
name. On the Closing Date, subject to satisfaction of the conditions set forth
herein, the Borrower will deliver to each Warrantholder a Warrant or Warrants
registered in such Warrantholder’s name or Warrants in the name of its nominee,
such Warrants to be duly executed and dated the Closing Date, representing the
aggregate number of the Warrants to be purchased by such Warrantholder as shown
on Schedule I hereto, such Warrants to be in such denominations as such
Warrantholder may specify by two (2) Business Days’ prior written notice to the
Borrower (or, in the absence of such notice, one Warrant registered in such
Warrantholder’s name representing the aggregate number of warrants deliverable
to such Warrantholder).
 
(c)      Allocation of Purchase Price. It is hereby agreed that, for purposes of
Treasury Regulations § 1.1273-2(h), (i) the aggregate “issue price” of the Loans
and Warrants on the Closing Date is equal to 99% of the principal amount of the
Loans and (ii) the portion of the issue price allocated to the Warrants is 7%
and the portion of the issue price allocated to the Loans is 93%. Each of the
Borrower and the Warrantholders agrees to use the foregoing issue price and
issue price allocation for U.S. federal income tax purposes with respect to the
transactions contemplated hereby (unless otherwise required by a final
determination by the Internal Revenue Service or a court of competent
jurisdiction) and for all other financial accounting purposes.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 2.12.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the LIBOR Rate, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Loans shall be
suspended.  Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the LIBOR Rate.  Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid or converted together with the Prepayment Premium.
 
Section 2.13.  Inability to Determine Rates.  If in connection with any request
for a LIBOR Rate Loan or a continuation thereof, (a) the Administrative Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such Loan, or
(ii) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed Loan (with respect
to clause ‎(a)‎(i) above, “Impacted Loans”), or (b) the Administrative Agent or
the affected Lenders determine that for any reason the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Rate Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended (to the extent of the affected LIBOR Rate
Loans or Interest Periods) until the Administrative Agent upon the instruction
of the affected Lenders revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a continuation of LIBOR Rate Loans
(to the extent of the affected LIBOR Rate Loans or Interest Periods).
 
 
44

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause ‎(a)‎(i) of this section, the rate of interest
described in clause (b) of the definition of “Base Rate” shall apply with
respect to the Impacted Loans until (1) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause ‎(a) of the
first sentence of this section, (2) the Administrative Agent or the affected
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
 
Section 2.14.  Increased Costs to Such Day; Reserves on Loans.  (a) Increased
Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Rate;
 
(ii)           subject any Lender or the Administrative Agent to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes); or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Adjusted LIBOR Rate (or, in the case
of clause ‎(ii) above, any Loan), or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)      Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)      Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection ‎(a) or ‎(b) of this
section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)      Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
Section 2.15.  Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)      any continuation, conversion, payment or prepayment of any Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
 
46

--------------------------------------------------------------------------------

 
 
(b)      any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow or continue any Loan on the date
or in the amount notified by the Borrower; or
 
(c)      any assignment of a Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
‎Section 9.13;
 
excluding any loss of anticipated profits and including loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this ‎Section 2.15, each Lender shall be deemed to have funded each Loan made by
it at the LIBOR Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded.
 
Section 2.16. Replacement of Lenders. If any Lender requests compensation under
‎Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to ‎Section 2.08, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
‎Section 2.09, the Borrower may replace such Lender in accordance with ‎Section
9.13.
 
Section 2.17. Survival. Each party’s obligations under Sections ‎2.08, ‎2.09,
‎2.12, ‎2.13, ‎2.14, ‎2.15 and ‎2.16 shall survive termination of the
Commitments, repayment of all Loan Obligations hereunder and under the other
Loan Documents, and resignation of the Administrative Agent.
 
ARTICLE 3
 
Representations and Warranties
 
Representations and Warranties of the Borrower.  In order to induce the Lenders
and the Administrative Agent to enter into this Agreement and to induce the
Lenders to make the Loans hereunder, the Borrower makes the following
representations and warranties as to itself and its Subsidiaries:
 
Section 3.01.  Existence and Power.  The Borrower and each of its Subsidiaries
is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business in each
additional jurisdiction necessary or advisable for the conduct of its business,
except for such failures to so qualify in such additional jurisdictions as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries has all requisite
organizational power to own its Properties and to carry on its business as now
being conducted and as proposed to be conducted. The Borrower and each of its
Subsidiaries has all requisite organizational power to execute, deliver and
perform its obligations under or with respect to this Agreement, the Notes, the
Warrants and the other Loan Documents to which it is a party and the Borrower
has all requisite organizational power to borrow the Loans and issue the
Warrants (including the Warrant Stock) to the Lenders and Warrantholders in
accordance with the terms hereof and thereof.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 3.02.  Authority.  The execution, delivery and performance by the
Borrower and each of its Subsidiaries of this Agreement, the Notes, the Warrants
and the other Loan Documents to which it is a party and the Borrower’s issuance
of the Notes to the Lenders and the Warrants (including the Warrant Stock) to
the Warrantholders in accordance with the terms hereof and thereof, are within
such Person’s organizational powers and have been duly authorized by all
necessary organizational action on the part of such Person’s board of directors
(or comparable body) and, if necessary such Person’s shareholders, members or
partners, as the case may be.
 
Section 3.03.  Binding Effect.  Each of this Agreement, the Notes, the Warrants
and the other Loan Documents has been duly executed and delivered by the
Borrower and each of its Subsidiaries party thereto and each of the Notes and
Warrants issued has been validly issued in accordance with the terms hereof and
thereof. Each of this Agreement, the Notes, the Warrants and the other Loan
Documents is the legal, valid and binding obligation of the Borrower and each of
its Subsidiaries party thereto enforceable against such Person in accordance
with its respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
relative to or affecting the enforcement of creditors’ rights generally in
effect from time to time and by general principles of equity whether applied in
equity or at law.
 
Section 3.04.  Capital Stock; Subsidiaries.  (a) As of the Closing Date, after
giving effect to the Transactions, the authorized and issued shares of each
class of Capital Stock of the Borrower and each of its Subsidiaries will be as
set forth on Schedule ‎3.04(a). As of the Closing Date after giving effect to
the Transactions, all of the issued and outstanding shares of Capital Stock of
the Borrower and each of its Subsidiaries will be validly issued, fully paid and
non-assessable and not subject to any pre-emptive rights and owned of record and
beneficially by the Persons listed on Schedule ‎3.04(a) free and clear of all
Liens other than Permitted Liens.
 
(b)      As of the Closing Date, after giving effect to the Transactions, except
as set forth on Schedule ‎3.04(a), neither the Borrower nor any of its
Subsidiaries owns any shares of Capital Stock of, or have any direct or indirect
equity interest in, any other Person.
 
 
48

--------------------------------------------------------------------------------

 
 
(c)      Except as set forth on Schedule ‎3.04(c), as of the Closing Date and
after giving effect to the Transactions, there are no securities outstanding
that are convertible into or exchangeable for any shares of Capital Stock of the
Borrower or any of its Subsidiaries, nor are there outstanding any rights to
subscribe for or purchase, or any options or warrants for the purchase of, or
any agreements (contingent or otherwise) providing for the issuance of, or any
calls, commitments or claims of any character relating to, any shares of Capital
Stock of the Borrower or any of its Subsidiaries or any securities convertible
into or exchangeable for any such shares.
 
(d)      On the Closing Date, after giving effect to the Transactions, none of
the Borrower or any of its Subsidiaries shall be subject to any obligation
(contingent or otherwise) to repurchase, acquire or retire (i) any of its
Capital Stock, (ii) any securities convertible into or exchangeable for any of
its Capital Stock, or (iii) any options, warrants or other rights to subscribe
for, purchase or acquire any of its Capital Stock.
 
Section 3.05.  Business Operations and Other Information; Financial Condition;
No Material Adverse Effect.  (a) The Borrower has heretofore delivered or caused
to be delivered to each Lender copies of the Audited Financial Statements (the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP (except as otherwise noted therein), consistently applied,
and subject, in the case of each of the Financial Statements that are unaudited,
to normal year-end audit adjustments and the absence of complete footnotes, and
present fairly in all material respects the Consolidated financial position and
related Consolidated income, stockholders’ equity and cash flows (as applicable)
of the Borrower and its Subsidiaries as at each of the dates and for each of the
periods respectively covered thereby.
 
(b)      As of December 31, 2013, neither the Borrower nor any of its
Subsidiaries had any Indebtedness or liability, absolute or contingent,
liquidated or unliquidated, or any Guarantee Obligations, contingent
liabilities, liabilities for material taxes, long-term leases or unusual forward
or long-term commitments, except as reflected or reserved against on the balance
sheets included in the Financial Statements or described in the notes thereto.
 
(c)      Attached as Schedule ‎3.05(c) is a copy of the latest (as of the
Closing Date) projections of the consolidated statements of operations, balance
sheets and cash flow of the Borrower and its Subsidiaries (assuming consummation
of the Transactions) for each of the fiscal years of the Borrower in the period
from the Closing Date through 2015, including a detailed cash flow forecast for
the 12-month period following the Closing Date. Such projections have been
prepared by management of the Borrower on the basis of assumptions, set forth on
Schedule ‎3.05(c), which such management reasonably believes as of the Closing
Date are fair and reasonable in light of current and reasonably foreseeable
business conditions, and represent such management’s estimate of the future
financial performance (after giving effect to the Transactions) of the Borrower
and its Subsidiaries, it being acknowledged that the projections and their
underlying assumptions are subject to inherent uncertainties which may cause the
actual results of the Borrower and its Subsidiaries to vary materially from the
projected results.
 
 
49

--------------------------------------------------------------------------------

 
 
(d)      Attached hereto as Schedule ‎3.05(d) are true and complete copies of
pro forma balance sheets of the Borrower and its Subsidiaries on a consolidated
basis, prepared by management of the Borrower on the basis of the historical
unaudited balance sheets of the Borrower as of May 30, 2014, as though the
Transactions had been completed immediately prior to such date, together with
the related income statements for the 12-month period then ended. Such pro forma
balance sheets and income statements each fairly presents in all material
respects the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis as of the close of business on such
date on a pro forma basis as if the Transactions had been completed immediately
prior to such date or at the beginning of such period, as the case may be, and
contains all pro forma adjustments necessary in order to fairly reflect such
assumptions.
 
(e)      Since December 31, 2013, no development or event that individually or
in the aggregate has had, or which could reasonably be expected to have, a
Material Adverse Effect has occurred, and no development or event which
individually or in the aggregate would have constituted, or which could
reasonably be expected to constitute, a Default or Event of Default has occurred
and is continuing.
 
Section 3.06.  Litigation; No Violation of Governmental Orders or Laws.  (a)
Except as set forth on Schedule ‎3.06, there are no actions, suits or
proceedings pending, or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or any of their respective
Properties or rights which, if adversely determined, could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)      There are no actions, suits or proceedings pending, or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries which seek to enjoin, or otherwise prevent the consummation of, the
transactions contemplated herein or to recover any damages or obtain any relief
as a result of any of the transactions contemplated herein in any court or
before any arbitrator of any kind or before or by any Governmental Authority.
 
(c)      Neither the Borrower nor any of its Subsidiaries is, nor will be after
giving effect to the consummation of the Transactions, as the case may be, in
default under or in violation of any Statute or Order, which default or
violation, individually or in the aggregate together with all other such
defaults and violations has had, or could reasonably be expected to have, a
Material Adverse Effect.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 3.07.  No Conflicts with Agreements, Etc.  Neither the execution and
delivery by the Borrower and its Subsidiaries of this Agreement, the Notes or
any of the other Loan Documents to which it is a party, nor the offering,
issuance and sale of the Loans and the Warrants by the Borrower, nor the
fulfillment of, or compliance by, any Person with the respective terms,
conditions and provisions hereof or thereof, nor the consummation of the
Transactions, will conflict with, or result in a breach or violation of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation of any Lien (other than Liens created pursuant to the Loan
Documents) on any Properties or assets of the Borrower or any of its
Subsidiaries pursuant to, (i) the Organizational Documents of the Borrower and
its Subsidiaries, (ii) any Material Contract to which the Borrower or any such
Subsidiary is a party or by which the Borrower or any such Subsidiary is bound
or to which the Borrower or any such Subsidiary or any of its respective assets
are subject or (iii) any Statute or Order to which the Borrower or any such
Subsidiary or any of their respective assets are subject.
 
Section 3.08.  Consents, Etc.  No consent, approval or authorization of or
declaration, registration or filing with any Governmental Authority or any
nongovernmental Person is required in connection with the execution or delivery
by the Borrower and its Subsidiaries of this Agreement, the Notes, the Warrants
or any of the other Loan Documents or the performance by any such Person of its
obligations hereunder or thereunder, or as a condition to the legality, validity
or enforceability of this Agreement, the Notes, the Warrants or any of the other
Loan Documents, or the consummation of any component of the Transactions, except
for such consents, approvals, authorizations, declarations, registrations or
filings as are listed on Schedule 3.08, all of which have been or will on or
prior to the Closing Date be obtained or made and are or will then be in full
force and effect, and except those which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.09.  Outstanding Indebtedness.  Schedule 6.01(a) sets forth a correct
and complete list and brief description of all Indebtedness of the Borrower and
its Subsidiaries (excluding any Indebtedness evidenced by the Loans) existing on
the Closing Date after giving effect to the Transactions, in each case showing
the aggregate principal amount thereof (and the aggregate amount of any undrawn
commitments with respect thereto), the name of the respective borrower and any
other entity which directly or indirectly guarantees such debt and all Liens
securing such Indebtedness.
 
Section 3.10.  Taxes.  The Borrower, and each Subsidiary of the Borrower, has
timely filed all U.S. federal and all material state, local and foreign tax
returns, information returns and excise tax returns, forms and reports for Taxes
(“Tax Returns”) with the appropriate Governmental Authority which were or are
required to have been filed by or on behalf of any such Persons and all such Tax
Returns are true, correct and complete and accurately reflect in all material
respects all liability for Taxes of the Borrower or Subsidiary taken as a whole
for the periods covered thereby. All Taxes shown to be due and payable on such
returns and all other material Taxes and assessments payable by the Borrower or
any Subsidiary thereof have been timely paid to the appropriate Governmental
Authority, unless such Tax liability is being diligently contested in good faith
and the Borrower and/or the appropriate Subsidiaries thereof, as the case may
be, has adequately reserved against such Tax liability on its books and
financial statements in accordance with GAAP. No material Tax liens have been
filed and no material claims are being asserted with respect to any such Taxes
as of the date hereof. No material Tax assessment against the Borrower, or any
Subsidiary thereof has been proposed, formally or informally. The Tax
liabilities of the Borrower and any Subsidiary thereof are adequately provided
for on the relevant Person’s books and financial statements in accordance with
GAAP.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 3.11.  Disclosure.  None of this Agreement nor any other document or
certificate furnished to any Lender by or on behalf of the Borrower or any of
its Subsidiaries in connection herewith (including the Financial Statements),
taken in the aggregate, contained, as of its respective date and as of the
Closing Date, and no document or certificate which shall be furnished to any
Lender by or on behalf of the Borrower or any of its Subsidiaries in connection
herewith, when taken as a whole with, all documents and certificates previously
delivered, shall contain, as of its date of delivery, any untrue statement of a
material fact, or as of any such date omitted to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time, it being acknowledged that the projections and their
underlying assumptions are subject to inherent uncertainties which may cause the
actual results of the Borrower and its Subsidiaries to vary from the projected
results. Neither the Borrower nor any of its Subsidiaries knows of any facts
(other than matters of a general economic or political nature) that individually
or in the aggregate have had, or could reasonably be expected to have, a
Material Adverse Effect.
 
Section 3.12.  Margin Regulations.  Neither the Borrower nor any of its
Subsidiaries owns or intends to acquire any “margin stock” as defined in
Regulation U of the Board of Governors of the Federal Reserve System of the
United States (12 CFR 207). No part of the proceeds of the Loans or the Warrants
will be used, and no part of the proceeds of any loans repaid with the proceeds
from the sale of the Loans or the Warrants was used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States (12 CFR 207), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Borrower or any of
its Subsidiaries in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Neither the Borrower nor any of its Subsidiaries or any agent acting
on its behalf has taken or will take any action which might cause this Agreement
or the Loans to violate Regulation U, Regulation X, Regulation T or any other
regulation of the Board of Governors of the Federal Reserve System of the United
States or to violate the Exchange Act, in each case as in effect now or as the
same may hereafter be in effect. As used in this ‎Section 3.12, the term
“purpose of buying or carrying” has the meaning assigned thereto in the
aforesaid Regulation U.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 3.13.  Pension and Benefit Plans.  (a) Except as could not reasonably be
expected to have a Material Adverse Effect, with respect to each Employee
Benefit Plan, each of the Borrower and its ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to have a Material Adverse Effect. There
exists no Unfunded Pension Liability with respect to any Plans that could
reasonably be expected to have a Material Adverse Effect.
 
(b)      Except as would  not reasonably be expected to have a Material Adverse
Effect, each Foreign Pension Plan is in compliance in all material respects with
all requirements of law applicable thereto and the respective requirements of
the governing documents for such plan.  Except as would not reasonably be
expected to have a Material Adverse Effect, With respect to each Foreign Pension
Plan, none of the Borrower, any Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction which
would subject the Borrower or any Subsidiary, directly or indirectly, to a tax
or civil penalty. With respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to Foreign Pension Plans could not reasonably
be expected to have a Material Adverse Effect assuming proper funding and
administration of such foreign Pension Plans on an ongoing basis.
 
Section 3.14.  Labor Matters.  As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against the Borrower or any Subsidiary
pending or, to the knowledge the Borrower, threatened. The hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.
 
 
53

--------------------------------------------------------------------------------

 
 
Section 3.15.  Possession of Franchises, Licenses, Etc.  Each of the Borrower
and each of its Subsidiaries possesses all material franchises, certificates,
licenses, permits, registrations, security clearances, designations, approvals
and other authorizations from Governmental Authorities that are necessary for
the ownership, maintenance and operation of its Properties, and for the conduct
of its business as now conducted, and neither the Borrower nor any of its
Subsidiaries is in violation of any thereof, except for such violations as
individually or in the aggregate do not, and could not reasonably be expected to
have, a Material Adverse Effect.
 
Section 3.16.  Intellectual Property.  The Borrower and its Subsidiaries own or
otherwise possess sufficient rights to all trademarks, service marks, trade
names, including all goodwill associated with any of the foregoing, patents,
copyrights, domain names, including all registrations and applications for
registration of any of the foregoing, inventions, technology, software, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), database rights, rights of
privacy and publicity, licenses and other intellectual property and similar
rights (collectively, “IP Rights”) used in, held for use in or reasonably
necessary for the operation of their respective businesses as currently
conducted.  Any and all IP Rights owned or purported to be owned by the Borrower
or any of its Subsidiaries are owned solely and exclusively by the Borrower or
one of its Subsidiaries, are owned free and clear of all Liens and, to the
knowledge of the Borrower, are valid and enforceable.  Neither the Borrower nor
any of its Subsidiaries, nor the use or sale of any of their products or the
provision of any of their services, has materially infringed, misappropriated or
otherwise violated the IP Rights of any Person.  No claim, action, suit or
proceeding regarding any IP Rights is pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries.
 
Section 3.17.  Use of Proceeds.  The proceeds from the Loans and the Warrants
shall be used by the Borrower (i) to prepay in full the Manchester Seller
Financing, (ii) to pay fees and expenses incurred in connection with the
Transactions and (iii) for general corporate purposes consistent with the terms
hereof.
 
Section 3.18. OFAC; Anti-Corruption Laws.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or (ii)
located, organized or resident in a Designated Jurisdiction.  The Borrower and
its Subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 3.19.  Status under Certain Laws.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 3.20.  Ranking of Loans.  The Indebtedness represented by the Loans and
the other Loan Obligations under the applicable Loan Documents of the Borrower
and the other Loan Parties is intended to constitute senior Indebtedness, and
accordingly is, and shall be, at all times while the Loans and the other Loan
Obligations remain outstanding senior in right of payment to, or pari passu
with, all Indebtedness of the Loan Parties.
 
Section 3.21.  Solvency.  The Borrower and its Subsidiaries, taken as a whole,
are Solvent on the Closing Date both before and after giving effect to the
Transactions to be effected on the Closing Date and the application of the net
proceeds of the Loans and the Warrants.
 
Section 3.22.  Restrictions on or Relating to Subsidiaries.  There does not
exist any encumbrance or restriction on the ability of (x) any Subsidiary of the
Borrower to pay dividends or make any other distributions on its Capital Stock
or any other interest or participation in its profits owned by the Borrower or
any Subsidiary thereof, or to pay any Indebtedness owed to the Borrower or a
Subsidiary thereof, (y) any Subsidiary of the Borrower to make loans or advances
to the Borrower or any Subsidiary thereof or (z) any Subsidiary of the Borrower
to transfer any of its properties or assets to the Borrower or any Subsidiary
thereof, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) the Loan Documents with respect to clause (z)
only, Liens permitted to exist pursuant to ‎Section 6.02 and (iii) with respect
to clause (z) only, customary restrictions on assignment, subletting or transfer
in any lease, license or contract. Except for customary provisions of corporate
law regarding payment of Restricted Payments and exchange control requirements
generally applicable to transfers of foreign currency, no Subsidiary of the
Borrower is subject to any law which limits the amount or timing of the
repatriation of profits or the payment of dividends to foreign shareholders.
 
Section 3.23.  Collateral Documents.  (a) On and after the Closing Date, the
Security Agreement creates, as security for the Loan Obligations, a valid and
enforceable perfected security interest in and Lien on all of the Collateral
subject thereto, subject to no other Liens (other than Permitted Liens), in
favor of the Collateral Agent (for the benefit of the Agents and the
Lenders).  No filings or recordings are required in order to perfect the
security interests created under the Security Agreement except for filings or
recordings which shall have been delivered to the Administrative Agent in
completed and duly authorized form on or prior to the Closing Date.
 
 
55

--------------------------------------------------------------------------------

 
 
(b)      On and after the Closing Date, the Foreign Pledge Agreement creates (or
after the execution and delivery thereof will create), as security for the Loan
Obligations, a valid and enforceable perfected security interest in and Lien on
all of the Collateral subject thereto, superior to and prior to the rights of
all third Persons, and subject to no other Liens (other than Permitted Liens),
in favor of the Lenders. No filings or recordings are required in order to
perfect the security interests created under the Foreign Pledge Agreement except
for filings or recordings which shall have been delivered to the Administrative
Agent in completed and duly authorized form on or prior to the Closing Date or
on or prior to the required date contemplated by ‎Section 5.08.
 
(c)      On and after the Closing Date, each Mortgage (if any) creates (or after
the execution and delivery thereof will create), as security for the Loan
Obligations, a valid and enforceable perfected security interest in and Lien on
all of the real property and other mortgaged property subject thereto subject to
no other Liens (other than Permitted Liens), in favor of the Lenders.  No
filings or recordings are required in order to perfect the security interests
created under such Mortgage except for the recordation of such Mortgage in the
appropriate recording office in the city or county in which the real property is
located.
 
Section 3.24.  Environmental Matters.  (a)  Except as would not reasonably be
expected to have a Material Adverse Effect:
 
(i)      there are no Environmental Liabilities of or relating to the Borrower
or any of its Subsidiaries of any kind whatsoever, and there are no facts,
conditions, situations or set of circumstances which could reasonably be
expected to result in or be the basis for any such Environmental Liability;
 
(ii)      Hazardous Materials have not been Released on, at, under or from any
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries;
 
(iii)                 neither the Borrower nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries have been properly disposed
of pursuant to Environmental Laws;
 
 
56

--------------------------------------------------------------------------------

 
 
(iv)                 no Environmental Claim, fine or penalty is pending or, to
the knowledge of the Borrower, threatened, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law,
in each case relating to the Borrower or any of its Subsidiaries; and
 
(v)      the Borrower and its Subsidiaries are and have been in compliance with
all Environmental Laws and have obtained and are and have been in compliance
with all permits, licenses, authorizations, certificates and approvals of
governmental authorities relating to or required by Environmental Laws.
 
(b)      There has been no material environmental investigation, study, audit,
test, review or other analysis conducted of which the Borrower or any of its
Subsidiaries possess or have control of in relation to the current or prior
business of the Borrower or any of its Subsidiaries or any property or facility
now or previously owned, leased or operated by the Borrower or any of its
Subsidiaries, which has not been delivered to the Lenders at least five days
prior to the date hereof.
 
(c)      For purposes of this Section, the terms “Borrower” and “Subsidiary”
shall include any business or business entity which is, in whole or in part, a
predecessor of the Borrower or any Subsidiary.
 
Section 3.25.  Acquired License. The Borrower has delivered to each Lender a
complete and correct copy of the Thiola License Agreement (including all
schedules, exhibits, amendments, supplements and modifications thereto). No Loan
Party or, to the knowledge of the Borrower or each Loan Party, any other Person
party to the Thiola License Agreement is in default in the performance or
compliance with any material provisions thereof.  The Thiola License Agreement
complies in all material respects with all applicable laws. All representations
and warranties set forth in the Thiola License Agreement were true and correct
in all material respects at the time as of which such representations and
warranties were made (or deemed made).  The Borrower and each of its applicable
Subsidiaries possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights related to the Acquired License contemplated by the
Thiola License Agreement that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 3.26.  Ownership of Property; Liens. The Borrower and each of the
Guarantors has title in fee simple (or local law equivalent) to all of its owned
Real Property, a valid leasehold interest in all of its leased Real Property,
and good title to, or a valid leasehold interest in, license to, or right to
use, all its other tangible Property material to its business, in all material
respects, and no such Property is subject to any Lien except Permitted
Liens.  As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns in fee any Real Property.
 
Section 3.27.  Material Contracts. As of the Closing Date (x) true, correct and
complete copies of each Material Contract has been delivered, or made available
to, the Lenders and (y) each of the Material Contracts then in effect is in full
force and effect in all material respects.  No Loan Party or, to the knowledge
of the Borrower or each Loan Party, any other Person party to any Material
Contract is in default in the performance or compliance with any material
provisions thereof.  Each Material Contract complies in all material respects
with all applicable laws. All representations and warranties of the Borrower and
its Subsidiaries set forth in each Material Contract were true and correct in
all material respects at the time as of which such representations and
warranties were made (or deemed made); provided that any such representation and
warranty that is qualified by “materiality”, “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein) at the time made (or deemed made).  The
Borrower and each of its Subsidiaries possess all rights and powers (including
corporate or other organizational powers and authorizations) related to each
Material Contract to which it is a party that are reasonably necessary for the
operation of its business, without conflict with the rights of any other Person.
 
ARTICLE 4
 
Conditions Precedent
 
Section 4.01. Closing Conditions.  The obligations of each Lender to make Loans
on the Closing Date, and each Warrantholder’s obligation to purchase and pay for
the Warrants to be purchased by it hereunder on the Closing Date, shall be
subject to the satisfaction, on or before the Closing Date, of the following
conditions:
 
(a)      Delivery of Notes and Warrants. On the Closing Date, there shall have
been delivered to each Lender and Warrantholder the appropriate Notes or
Warrants, as the case may be, in accordance with Sections ‎2.04(e) and ‎2.11, in
each case executed by the Borrower and in form and substance provided for
herein.
 
(b)      Proceedings Satisfactory. All corporate, organizational and other
proceedings taken or to be taken in connection with the transactions
contemplated to occur on the Closing Date and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Lenders, and the
Lenders shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request, including, without
limitation:
 
 
58

--------------------------------------------------------------------------------

 
 
(i)      certificates dated as of a recent date prior to the Closing Date as to
the good standing of each Loan Party in the jurisdiction where it is organized;
 
(ii)      certified copies of the Organizational Documents of each Loan Party
with all amendments thereto to the Closing Date;
 
(iii)                 certified copies of resolutions of the board of directors
(or comparable body) of each Loan Party authorizing the execution, delivery and
performance of the Loan Documents (and in the case of the Borrower) the
borrowing of the Loans and the issuance of the Warrants; and
 
(iv)                 certificates as to the incumbency and signatures of each of
the officers of each Loan Party who shall execute any Loan Document or other
document executed and delivered pursuant to or in connection herewith or
therewith.
 
(c)      Opinions of Counsel. The Lenders shall have received from (i) Katten
Muchin Rosenman LLP, U.S. counsel to the Borrower in connection with the
Transactions, and (ii) NautaDutilh, Dutch counsel to the Borrower in connection
with the Transactions, favorable legal opinions, each dated the Closing Date and
addressed to the Lenders and the Warrantholders, covering such matters incident
to the Transactions herein contemplated as the Lenders and Warrantholders may
reasonably request.
 
(d)      Security Arrangements. (i) Each Loan Party party thereto as of the
Closing Date shall have executed and delivered (A) the Foreign Pledge Agreement,
and shall have delivered to the Collateral Agent, as pledgee thereunder, any and
all Collateral referenced therein, (B) transfer powers and endorsements (as
applicable) for all such Collateral, executed in blank and delivered by a duly
Authorized Officer of the applicable pledgor or assignor, as the case may be,
(C) financing statements in respect of such Collateral, to the extent requested
by the Lenders, in such jurisdictions as the Lenders may request; and the
Foreign Pledge Agreement shall be in full force and effect and (D) evidence of
the completion of, or arrangement for, all other recordings, notations and
filings of, or with respect to the Foreign Pledge Agreement or the relevant
Collateral, as may be necessary or, in the reasonable opinion of the Lenders,
desirable in order to perfect the security interests intended to be created by
the Foreign Pledge Agreement.
 
 
59

--------------------------------------------------------------------------------

 
 
(ii)      Each Loan Party party thereto as of the Closing Date shall have
executed and delivered (A) the Security Agreement and shall have delivered to
the Collateral Agent, as pledgee thereunder, any and all Collateral referenced
therein, (B) transfer powers and endorsements (as applicable) for all such
Collateral, executed in blank and delivered by a duly Authorized Officer of the
applicable pledgor or assignor, as the case may be, (C) financing statements in
respect of the Collateral referenced therein, to the extent requested by the
Lenders, in such jurisdictions as the Lenders may request; and the Security
Agreement shall be in full force and effect and (D) evidence of the completion
of, or arrangement for, all other recordings, notations and filings of, or with
respect to the Security Agreement or the Collateral, as may be necessary or, in
the reasonable opinion of the Lenders, desirable in order to perfect the
security interests intended to be created by the Security Agreement.
 
(iii)                 The Collateral Agent and the Lenders shall have received a
Perfection Certificate with respect to the Loan Parties dated the Closing Date
and duly executed by an Authorized Officer of the Borrower, and shall have
received the results of a search of the UCC filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, in which the chief executive office of each such
Person is located and in the other jurisdictions in which such Persons maintain
property, in each case as indicated on such Perfection Certificate, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Lenders that the Liens
indicated in any such financing statement (or similar document) would be
permitted under ‎Section 6.02 or have been or will be contemporaneously released
or terminated.
 
(e)      Fees and Expenses. (i) The fees required to be paid on the Closing Date
pursuant to ‎Section 2.03 shall be paid concurrently with the Borrowing of the
Loans, (ii) the Warrants to be issued on the Closing Date shall have been issued
to the Lenders and (iii) the Agents and the Lenders shall have received
reimbursement or payment of all out-of-pocket expenses (including the reasonable
and documented out-of-pocket fees, disbursements and other charges of counsel to
the Lenders and counsel to the Agents) required to be reimbursed or paid by the
Borrower in connection with this Agreement, the Warrants and the other Loan
Documents.
 
(f)      Financial Statements, Projections; Pro Forma Balance Sheet; Solvency
Certificate. The Lenders shall have received and be satisfied with (i) the pro
forma balance sheet described in ‎Section 3.05(d), and (ii) the Financial
Statements and the projections delivered to the Lenders. The Lenders shall have
been satisfied based on the foregoing documentation and a certificate from the
Chief Financial Officer of the Borrower delivered to the Administrative Agent
and the Lenders, that the Borrower and each of its Subsidiaries, taken as a
whole, are Solvent on the Closing Date both before and after giving effect to
the Transactions to be effected on the Closing Date and the application of the
net proceeds of the Loans and the Warrants.
 
 
60

--------------------------------------------------------------------------------

 
 
(g)      Insurance. The Administrative Agent and the Lenders shall have received
certificates of insurance and other evidence satisfactory to the Lenders that
the insurance required under ‎Section 5.06 is in full force and effect (together
with a customary insurance broker’s letter).
 
(h)      Repayment of Manchester Seller Financing.  The Manchester Seller
Financing shall have been prepaid in full and the Manchester Seller Liens and
all other security in support thereof shall have been discharged and released in
connection therewith, and the Lenders shall have received evidence thereof that
is reasonably satisfactory to the Lenders. Immediately after giving effect to
the Transactions and the other transactions contemplated hereby, the Borrower
and its Subsidiaries shall have outstanding no Indebtedness or preferred stock
other than (x) Indebtedness outstanding under this Agreement, (y) the
Convertible Notes and (z) Indebtedness set forth on Schedule ‎6.01(a).
 
(i)      Acquired License.  The Borrower shall have (x) purchased the Acquired
License pursuant to the Thiola Licensing Agreement and paid all the related
transaction costs (it being understood and agreed such condition precedent is
satisfied) and (y) delivered to each Lender a complete and correct copy of the
Thiola License Agreement (including all schedules, exhibits, amendments,
supplements and modifications thereto), all servicing, supply, marketing,
manufacturing and distribution agreements related to the Acquired License, and
all such documentation shall be in form and substance reasonably satisfactory to
the Lenders.
 
(j)      Related Party Agreements. The Borrower shall have delivered to the
Administrative Agent and each Lender any contract or agreement between the
Borrower and its Subsidiaries or any other Affiliate, and all such documentation
shall be in form and substance satisfactory to the Lenders.
 
(k)      Borrowing Notice.  The Administrative Agent and Lenders shall have
received a Notice of Borrowing in accordance with ‎Section 2.02.
 
(l)      No MAE. Since December 31, 2013, there shall have not been any change
or effect that could reasonably be expected to have a Material Adverse Effect.
 
(m)        No Default. Immediately before and after the Borrowing on the Closing
Date, no Default or Event of Default shall have occurred and be continuing.
 
 
61

--------------------------------------------------------------------------------

 
 
(n)      Representations and Warranties. The representations and warranties of
the Loan Parties contained in the Loan Documents, in the Thiola Licensing
Agreement and the other documents relating to the Acquired License, shall in
each case be true and correct in all material respects on and as of the Closing
Date except to the extent that such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date; provided that any such representation
and warranty that is qualified by “materiality”, “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein) as of the Closing Date or such earlier date,
as applicable.
 
(o)      Consents.  All requisite Governmental Authorities and third parties
shall have approved or consented to the Transactions, the Thiola Licensing
Agreement and the acquisition of the Acquired License, and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose burdensome conditions on
the Transactions or the other transactions contemplated hereby.
 
(p)      Closing Certificate.  The Lenders shall have received a duly executed
Officer’s Certificate from a Financial Officer of the Borrower (x) certifying
compliance with the conditions precedent set forth in paragraphs ‎(l) through
‎(o) of this ‎Section 4.01 and (y) attaching thereto a duly executed Compliance
Certificate demonstrating pro forma compliance with the Financial Covenants as
of the last day of the most recently ended Measurement Period.
 
(q)      USA PATRIOT Act.  The Administrative Agent and the Lenders shall have
received, to the extent requested prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
 
ARTICLE 5
 
Affirmative Covenants of the Borrower
 
Section 5.01.  Financial Statements and Information.  The Borrower shall furnish
to the Lenders:
 
(a)      Quarterly Financial Statements. As soon as available and in any event
within 60 days after the end of each fiscal quarter (other than the fourth
fiscal quarter) in each fiscal year of the Borrower, copies of the unaudited
Consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of the end of such month and the related Consolidated statements of income,
stockholder’s equity and cash flows for such fiscal quarter and for the portion
of the fiscal year ended with the last day of such fiscal quarter, and stating
in comparative form (i) the Consolidated figures as of the end of and for the
corresponding date and period in the previous fiscal year and (ii) the
corresponding figures from the Consolidated budget of the Borrower and its
Consolidated Subsidiaries for such period, all Certified by the Chief Financial
Officer of the Borrower;
 
 
62

--------------------------------------------------------------------------------

 
 
(b)      Annual Financial Statements. As soon as available and in any event
within 120 days after the end of each fiscal year of the Borrower:
 
(i)      copies of the audited Consolidated  balance sheets of the Borrower and
its Consolidated Subsidiaries, as of the end of such fiscal year, together
with,  the related audited Consolidated statements of income, stockholders’
equity and cash flows for such fiscal year, and the notes thereto, all in
reasonable detail and stating in comparative form (A) the respective audited
Consolidated figures as of the end of and for the previous fiscal year and (B)
the corresponding figures from the Consolidated budget of the Borrower and its
Consolidated Subsidiaries for such fiscal year,  and in the case of each of such
audited Consolidated financial statements (excluding any statements in
comparative form to be corresponding figures from the Consolidated budget),
accompanied by a report thereon of an independent public accountant of
recognized international standing selected by the Borrower and reasonably
acceptable to the Majority Lenders (the “Accountant”), which report shall be
unqualified as to going concern and scope of audit and shall state that such
Consolidated financial statements present fairly in all material respects the
Consolidated financial position of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year and their Consolidated results of
operations, stockholders’ equity and cash flows for such fiscal year in
conformity with GAAP and that the examination by the Accountant in connection
with such Consolidated financial statements has been made in accordance with
generally accepted auditing standards; and
 
(ii)      a written statement of the Accountant stating that in making the
examination necessary for their report on such financial statements they
obtained no knowledge of any event or condition constituting a Default or Event
of Default, or if the Accountant shall have obtained such knowledge, specifying
the nature and status thereof;
 
(c)      Compliance Certificates. Concurrently with the financial statements
furnished pursuant to clauses ‎(a) and ‎(b) of this ‎Section 5.01, a Compliance
Certificate (x) stating that, based upon such examination or investigation and
review of this Agreement as in the opinion of the signer is necessary to enable
the signer to express an informed opinion with respect thereto, no Default or
Event of Default exists or has existed during such period or, if such a Default
or Event of Default shall exist or have existed, the nature and period of
existence thereof and what action the Borrower and its Subsidiaries have taken,
are taking or propose to take with respect thereto and (y) containing all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the Financial Covenants as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, and, in
the event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with the Financial Covenants, a
statement of reconciliation conforming such financial statements to GAAP;
 
 
63

--------------------------------------------------------------------------------

 
 
(d)      Events of Default. Promptly after becoming aware of the existence of
any Default or Event of Default, an Officer’s Certificate of the Borrower
specifying the nature and period of existence thereof and what action the
Borrower and/or any of its Subsidiaries have taken, are taking or propose to
take with respect thereto an Officer’s Certificate of the Borrower describing
the nature and status of such matters and what action the Borrower and/or such
Subsidiary is taking or proposes to take with respect thereto;
 
(e)      Litigation and Proceedings. Promptly (and in any event within three (3)
Business Days) after the Borrower or any of its Subsidiaries knows of (i) the
institution of, or threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries or any Property of any of them or which relates to any Loan
Document, including those relating to or arising out of any Environmental Law,
or (ii) any material development in any such action, suit, proceeding,
governmental investigation or arbitration, which, in either case, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, an
Officer’s Certificate of the Borrower describing the nature and status of such
matter in reasonable detail;
 
(f)      Annual Budget; Insurance Coverage. As soon as available, and in any
event no later than thirty (30) days prior to the end of each fiscal year of the
Borrower (x) a detailed consolidated month-by-month budget for the following
fiscal year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year, which shall in
each case be accompanied by an Officer’s Certificate of the Chief Financial
Officer of the Borrower stating that such projections are based on reasonable
estimates, information and assumptions; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time, it being acknowledged that the projections and their underlying
assumptions are subject to inherent uncertainties which may cause the actual
results of the Borrower and its Subsidiaries to vary from the projected results
and (y) a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
 
 
64

--------------------------------------------------------------------------------

 
 
(g)      SEC Correspondence and Other Information. Promptly after (w) receipt
thereof (and in any event within five Business Days after receipt thereof) by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, (x) any request by the Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them, (y) the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto and (z) the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
this ‎Section 5.01;
 
(h)      Material Contracts. Promptly after receipt thereof (and in no event
later than three (3) Business Days after receipt thereof) by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents, including notices of cancellation or termination so received under or
pursuant to any Material Contract or instrument, indenture, loan or credit or
similar agreement and, from time to time upon request by any Lender (or the
Administrative Agent on behalf of any Lender), such information and reports
regarding the Material Contracts and such instruments, indentures and loan and
credit and similar agreements as such Lender may reasonably request;
 
(i)      PATRIOT Act.  Promptly after the request by the Administrative Agent or
any Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”).
 
 
65

--------------------------------------------------------------------------------

 
 
(j)      Destruction or Damage to Collateral.  Promptly after the occurrence
thereof, notice of damage or destruction to any material portion of the
Collateral.
 
(k)      Annual Collateral Updates.  At the time of delivery of the annual
financial statements with respect to the preceding fiscal year pursuant to
‎Section 5.01‎(b), a certificate of a Financial Officer setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this clause (k).
 
(l)      Other Information. Any other information, including financial
statements and computations, relating to the performance of obligations arising
under this Agreement and/or the affairs of the Borrower or any of its
Subsidiaries that the Lenders may from time to time reasonably request and which
is capable of being obtained, produced or generated by the Borrower or such
Subsidiary using their commercially reasonable efforts.
 
Section 5.02.  Inspection of Properties and Books.  Each Lender and its
designated representatives, shall have the right, at the Borrower’s expense (i)
to review the books and records and visit and inspect the Collateral and any of
the other Properties of the Borrower and its Subsidiaries at reasonable times,
on reasonable notice as often as reasonably requested, (ii) to make copies and
extracts therefrom at their expense, and (iii) to discuss their affairs,
finances and accounts with, and to be advised as to the same by, their officers
and senior employees and their independent public accountants (and by this
provision the Borrower authorizes the Accountant to discuss their affairs,
finances and accounts and those of its Subsidiaries, whether or not any of such
representatives is present, it being understood that nothing contained in this
‎Section 5.02 is intended to confer any right to exclude any such representative
from such discussions), during normal business hours and upon prior notice to
the Borrower; provided that prior to the occurrence of an Event of Default, the
rights set forth in this ‎Section 5.02 may not be exercised more than one time
in any calendar year. The Lenders shall be entitled to meet with the senior
management of the Borrower and its Subsidiaries at least once during each fiscal
year to discuss the Borrower’s and its Subsidiaries’ financial statements,
business, assets, operations and prospects.
 
Section 5.03.  Payment of Principal, Prepayment Charge and Interest.  The
Borrower shall duly and punctually pay the principal of, and interest on the
Loans and shall timely pay and perform all other obligations in accordance with
the terms of the applicable Loan Documents and shall cause each Subsidiary to
comply with all of the covenants, agreements and conditions contained in the
applicable Loan Documents to which such Subsidiary is a party.
 
Section 5.04.  Payment of Obligations and Taxes.  The Borrower shall, and shall
cause each of its Subsidiaries to, pay its Indebtedness and other obligations
promptly and in accordance with their terms where the failure to pay could
reasonably be expected to have a Material Adverse Effect. In addition, the
Borrower shall, and shall cause each of its Subsidiaries to (i) pay and
discharge promptly when due all Taxes, assessments and other governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its Property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, could reasonably be expected to have a Material Adverse Effect; provided
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books reserves with respect thereto in accordance
with GAAP and (ii) timely and correctly file all material Tax Returns required
to be filed by it.
 
 
66

--------------------------------------------------------------------------------

 
 
Section 5.05.  Maintenance of Existence; Compliance.  The Borrower shall and
shall cause each of its Subsidiaries to do or cause to be done all things
necessary to (i) preserve, renew and keep in full force and effect its legal
existence, except as otherwise expressly permitted under ‎Section 6.04 or, in
the case of any of its Subsidiaries, where the failure to perform such
obligations, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect and (ii) obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations and IP Rights owned by Borrower or its Subsidiaries material to
the conduct of its business; maintain and operate such business in substantially
the manner in which it is presently conducted and operated; comply with all
applicable Requirements of Law (including any and all zoning, building,
ordinance, code or approval or any building permits, any restrictions of record
or agreements affecting the Real Property and Environmental Laws (including any
requirements relating to the investigation or remediation of any Release of
Hazardous Materials)) and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except in each case where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; pay and perform its obligations
under all Real Property Leases and leases of personal Property except where the
failure to pay or perform, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; provided that nothing
in this ‎Section 5.05 shall prevent (x) consolidations or mergers by or
involving the Borrower or any of its Subsidiaries in accordance with ‎Section
6.04; (y) the withdrawal by the Borrower or any of its Subsidiaries of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect; or (z) the abandonment in the ordinary course
of business by the Borrower or any of its Subsidiaries of any rights,
franchises, nonexclusive licenses, immaterial IP Rights or immaterial leases
that the Borrower or such Subsidiary reasonably determines are not useful to its
business.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 5.06.  Maintenance of Property; Insurance.  (a) The Borrower shall and
shall cause each of its Subsidiaries to do or cause to be done all things
necessary to at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition (ordinary wear and tear, casualty and condemnation excepted) and
shall make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; provided
that nothing in this ‎Section 5.06(a) shall prevent (i) sales of assets,
consolidations or mergers by or involving the Borrower or any of its
Subsidiaries in accordance with ‎Section 6.04; (ii) the withdrawal by the
Borrower or any of its Subsidiaries of its qualification as a foreign
corporation in any jurisdiction where such withdrawal, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
or (iii) the abandonment in the ordinary course of business by the Borrower or
any of its Subsidiaries of any rights, franchises, nonexclusive licenses,
immaterial IP Rights or immaterial leases that such Person reasonably determines
are not useful to its business.
 
(b)      The Borrower shall and shall cause each of its Subsidiaries to keep its
insurable property adequately insured at all times by financially sound and
reputable insurers; maintain such other insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any property owned, occupied or controlled by
it; and maintain such other insurance as may be required by law, such policies
to be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Majority Lenders, it being acknowledged and understood that
the amounts and policies in effect on the Closing Date are acceptable.
 
Section 5.07.  Books and Records.  The Borrower shall and shall cause each of
its Subsidiaries to keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all applicable Statutes are made
of all dealings and transactions in relation to its business and activities.
 
Section 5.08. Additional Collateral and Guarantors; Further Assurances.  (a)
Upon the formation or acquisition of any new direct or indirect domestic Wholly
Owned Subsidiary of the Borrower (other than an Excluded Domestic Subsidiary),
the Borrower shall (or shall cause such new Subsidiary to), at the Borrower’s
expense: (i) within five (5) Business Days after such formation or acquisition
(A) execute and deliver to the Collateral Agent (x) a new pledge agreement or
such amendments or supplements to each applicable Pledge Agreement and/or (y)
such amendments or supplements to the Security Agreement, in each case as the
Lenders reasonably shall deem necessary or advisable to (I) grant to the
Collateral Agent (for the benefit of the Lenders and the Agents) a Lien on (a)
all of the Capital Stock of each of its Domestic Subsidiaries (other than
Excluded Domestic Subsidiaries) and Foreign Subsidiaries (other than Excluded
Foreign Subsidiaries), (b) sixty-five percent (65%) of the outstanding voting
Capital Stock and one hundred percent (100%) of the outstanding non-voting
Capital Stock of each Excluded Foreign Subsidiary directly or indirectly owned
by any Loan Party and (c) all of the other Property of such new Subsidiary
required to be pledged as Collateral under the Collateral Documents to secure
payment of the Loan Obligations and (II) cause such Subsidiary to guarantee the
other Loan Parties’ obligations under the Loan Documents under the terms of the
Security Agreement, (B) deliver to the Collateral Agent the certificates (if
any) representing such Capital Stock and any Collateral consisting of promissory
notes, in each case, together with undated transfer powers or endorsements, as
the case may be, executed and delivered in blank by a duly Authorized Officer of
such Person and (C) furnish to the Lenders (with a copy to the Collateral Agent)
a supplement to the Perfection Certificate providing, among other things, the
description of the real and personal properties of such Subsidiary, in detail
satisfactory to the Majority Lenders and (ii) as promptly as practicable take
all other actions necessary or advisable to cause the Liens created by the
Collateral Documents to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Lenders.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)      With respect to any fee interest in Real Property acquired by any Loan
Party having a Fair Market Value, as determined in good faith by the Borrower,
in excess of $1,000,000 owned by a Person that is or becomes a Loan Party after
the Closing Date, the Borrower shall (or shall cause such Subsidiary to) within
90 days (or such longer period as the Majority Lenders, in their sole
discretion, shall agree) of such acquisition, execute a Mortgage in favor of the
Collateral Agent, as mortgagee for the ratable benefit of the Lenders and the
Agents, provide such other title insurance, flood insurance, environmental
audits, local counsel opinions, surveys and appraisals, in each case in form and
substance reasonably satisfactory to the Majority Lenders, as the Majority
Lenders may reasonably request, and provide evidence of the completion (or
satisfactory arrangements for the completion) of all recordings and filings of
such Mortgage as may be necessary or, in the reasonable opinion of the Majority
Lenders, desirable effectively to create a valid, perfected, first priority
Lien, subject to Permitted Liens, against the properties purported to be covered
thereby.
 
(c)      The Borrower shall, and shall cause each of its direct and indirect
Wholly Owned Subsidiaries (other than an Excluded Domestic Subsidiary or any
Excluded Foreign Subsidiary) to, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time (for
the benefit of the Lenders and the Agents) such notes, vouchers, invoices,
notations, schedules, confirmatory assignments, confirmatory conveyances,
financing statements, transfer endorsements, confirmatory powers of attorney,
certificates, reports and other assurances or confirmatory instruments and take
such further steps relating to the Collateral as the Majority Lenders may
reasonably require pursuant to this ‎Section 5.08. Furthermore, the Borrower
shall cause to be delivered to the Collateral Agent and the Lenders such
opinions of counsel and other related documents as may be reasonably requested
by the Lenders to assure themselves that this ‎Section 5.08 has been complied
with.  Notwithstanding anything herein to the contrary, the obligation of any
new direct or indirect Wholly Owned Subsidiary (other than an Excluded Domestic
Subsidiary or any Excluded Foreign Subsidiary) of the Borrower to provide
additional Collateral and to become a Guarantor hereunder shall not apply to any
AcquisitionCo Subsidiary so long as the prohibition on such AcquisitionCo
Subsidiary providing security and credit support under the Loan Documents
remains in effect in the definitive documentation relating to the applicable
Non-Recourse Indebtedness of such AcquisitionCo Subsidiary.
 
 
69

--------------------------------------------------------------------------------

 
 
Section 5.09.  Maintenance of Licenses; Material Contracts.  The Borrower shall
comply in all respects with, and preserve and maintain, and cause each of its
Subsidiaries to comply in all respects with, and preserve and maintain, all
necessary authorizations, permits and licenses (including, without limitation,
the Acquired License) in connection with its right to engage in business of the
same general type as now conducted by it except where the failure would not
reasonably be expected to have a Material Adverse Effect. Each Loan Party shall
comply in all respects with, and cause each of its Subsidiaries to comply in all
respects with, all applicable biopharmaceutical Statutes and Orders and each of
the Contractual Obligations of such Loan Party or such Subsidiary except where
the failure to comply would not reasonably be expected to have a Material
Adverse Effect. The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, each Material Contract to which it is a party in full
force and effect, enforce each such Material Contract in accordance with its
terms except where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
 
Section 5.10.  Employee Benefits.  The Borrower shall (a) comply in all material
respects with the provisions of ERISA and the Code applicable to employee
benefit plans as defined in Section 3(3) of ERISA and the laws applicable to any
Foreign Pension Plan, (b) furnish to the Lenders as soon as possible, and in any
event within ten days, after any responsible officer of Holdings, the Borrower
or any ERISA Affiliate knows or has reason to know that, any ERISA Event has
occurred or is reasonably expected to occur that, alone or together with any
other ERISA Event that has occurred or is reasonably expected to occur that
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $1,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto
and (c) promptly and in any event within 30 days after the filing thereof with
the United States Department of Labor, furnish to the Lenders copies of each
Schedule SB (Actuarial Information) to the Annual Report (Form 5500 Series) with
respect to each Plan, if any.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 5.11.  Quarterly Lender Calls.  Upon the request of the Administrative
Agent or the Majority Lenders, the Borrower shall participate in quarterly
conference calls with the Lenders, in each case at such times as may be agreed
to by the Borrower and the Administrative Agent or the Majority Lenders.
 
Section 5.12.  Control Accounts.  Within 10 Business Days after the Closing Date
(or such longer period as the Majority Lenders, in their sole discretion, shall
agree), the Borrower shall cause, and shall cause each of its Subsidiaries to
cause, all revenues, distributions, dividends and other amounts received or
receivable by it to be deposited into an Account subject to a Control Agreement;
provided that no such Control Agreement shall be required with respect to any
Excluded Account holding proceeds of any assets of such AcquisitionCo
Subsidiary.
 
Section 5.13.  Information Regarding Loan Parties.  (a) The Borrower shall
furnish to the Administrative Agent and the Lenders prompt written notice of any
change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.
 
Section 5.14.  Intellectual Property.  The Borrower shall, and shall cause each
of its Subsidiaries to, at its sole cost and expense (a) not take any act or
omit to take any commercially reasonable act whereby any material IP Rights
owned by the Borrower or any of its Subsidiaries may lapse or be abandoned,
forfeited, dedicated to the public, invalidated or materially impaired in any
way other than in the ordinary course of business or as consistent with the
Borrower’s or such Subsidiary’s past practice, (b) take commercially reasonable
actions to protect against and prosecute infringements, dilutions,
misappropriations and other violations of material IP Rights owned by the
Borrower or any of its Subsidiaries (including commencement of suit), and not
settle or compromise any pending or future litigation or administrative
proceeding with respect to such IP Rights, except as shall be consistent with
commercially reasonable business judgment and ‎(c) take commercially reasonable
steps to protect the secrecy of all of its material trade secrets.
 
 
71

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
Negative Covenants of the Borrower
 
The Borrower covenants and agrees that, until all of the Loan Obligations have
been irrevocably and indefeasibly paid in full in Cash and no Loans are
outstanding that:
 
Section 6.01.  Indebtedness.  (a) The Borrower shall not and shall not permit
any of its Subsidiaries to incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except that the Borrower and its Subsidiaries may
incur, create, assume or permit to exist:
 
(i)      Indebtedness incurred under the Loan Documents;
 
(ii)      (a) the Convertible Notes and (b) any Permitted Refinancing
Indebtedness in respect thereof;
 
(iii)     (a) Indebtedness of the Borrower and its Subsidiaries outstanding on
the Closing Date and listed on Schedule 6.01(a) and (b) any Permitted
Refinancing Indebtedness in respect thereof;
 
(iv)     (a) Non-Recourse Indebtedness of any Subsidiary (other than an existing
Guarantor) (an “AcquisitionCo Subsidiary”) incurred in connection with a
Permitted Acquisition by such AcquisitionCo Subsidiary of an Acquired Entity or
Business and (b) any Permitted Refinancing Indebtedness in respect thereof;
 
(v)      Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Wholly Owned Subsidiary of the Borrower, which Indebtedness (x) in the case of
Indebtedness owed to a Loan Party, constitutes “Pledged Collateral” under the
Security Agreement, (y) be on terms (including subordination terms) acceptable
to the Administrative Agent and the Lenders and (z) be otherwise permitted under
the provisions of ‎Section 6.07;
 
(vi)                 Indebtedness represented by Capitalized Lease Obligations,
mortgage financings, purchase money obligations or other Indebtedness incurred
or assumed for the purpose of financing or refinancing all or any part of the
purchase price, lease expense or cost of any property or asset, tangible or
intangible, (including IP Rights) used in the Borrower’s or any of its
Subsidiary’s business or reasonably related or ancillary thereto; provided that
the principal amount of such Indebtedness so incurred when aggregated with other
Indebtedness previously incurred in reliance on this clause ‎(vi) (and permitted
refinancing with respect thereto) and still outstanding shall not in the
aggregate exceed $########*;
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
72

--------------------------------------------------------------------------------

 
 
(vii)                 Obligations under interest rate swap agreements and other
interest rate hedging instruments, currency swap agreements, currency forward
contracts or other currency hedging instruments, in each case entered into on a
non-speculative basis and in the normal course of business; provided that the
Agreement Value of such Indebtedness together with the Agreement Value of other
Indebtedness previously incurred in reliance on this clause ‎Section
6.01(a)(vii) and still outstanding shall not in the aggregate exceed at any time
$########*;
 
(viii)                 Indebtedness in respect of workers’ compensation and
claims arising under similar legislation, or pursuant to self-insurance
obligations and not in connection with the borrowing of money or the obtaining
of advances or credit; and
 
(ix)                 Indebtedness arising from (w) the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of incurrence, (x)
bankers’ acceptances, performance, surety, judgment, appeal or similar bonds,
instruments or obligations, (y) completion guarantees provided or letters of
credit obtained by the Borrower or any of its Subsidiaries in the ordinary
course of business; and (z) the financing of insurance premiums in the ordinary
course of business; and
 
(x)      other Indebtedness not permitted to be incurred under this ‎Section
6.01(a) in an aggregate amount not to exceed $ ########* at any time; provided
that such Indebtedness is subordinated to the Loan Obligations on terms
reasonably satisfactory to the Lenders.
 
(b)      For purposes of determining any particular amount of Indebtedness under
this ‎Section 6.01:
 
(i)      obligations with respect to letters of credit, guarantees or Liens, in
each case supporting Indebtedness otherwise included in the determination of
such particular amount will not be included;
 
(ii)      accrual of interest, accrual of dividends, the accretion of accreted
value and the obligation to pay commitment fees will not be treated as
Indebtedness.
 
Section 6.02.  Liens.  The Borrower shall not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist, any Lien on or with respect to any of
its Property or revenues, whether now owned or hereafter acquired, excluding,
however, from the operation of the foregoing restrictions the following:
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
73

--------------------------------------------------------------------------------

 
 
(a)      Liens created or existing under the Loan Documents;
 
(b)      Liens created or existing under Indebtedness permitted pursuant to
Section ‎6.01(a)(iv);
 
(c)      Liens existing on the Closing Date and listed on Schedule ‎6.02(a) and
any renewals or extends thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by ‎Section 6.01(a)(vi), (iii) the direct or any
contingent obligor with respect thereto is not changed, (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
‎Section 6.01(a)(vi) and (v) such Liens secure Indebtedness outstanding in an
aggregate principal amount not to exceed $########*.
 
(d)      Liens securing Indebtedness permitted under ‎Section 6.01(a)(vii);
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or Fair Market Value, whichever is lower, of
the Property being acquired on the date of acquisition;
 
(e)      any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event; provided that such Lien shall not attach to any asset held by the
Borrower or any Subsidiary of the Borrower immediately prior to such Person
becoming a Subsidiary of the Borrower;
 
(f)      any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event; provided that such Lien shall
not attach to any asset held by the Borrower or any Subsidiary of the Borrower
immediately prior to such merger or consolidation;
 
(g)      Liens for ad valorem property taxes not yet due or Liens for taxes
which are being contested in good faith and by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien), if
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
 
(h)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
74

--------------------------------------------------------------------------------

 
 
(i)      pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(j)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(k)      easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(l)      licenses, sublicenses and other grants of rights under any IP Rights
and any interest or title of a lessor or sublessor or licensor or sublicensor
under any non-exclusive licenses, in each case granted in the ordinary course of
business, not interfering in a material respect with the business of the
Borrower or any of its Subsidiaries and not prohibited by this Agreement;
 
(m)        Liens arising from precautionary UCC (or personal property security
law) financing statements filed under any lease permitted by this Agreement;
 
(n)        Liens (i) in favor of collecting banks arising under Section 4-210 of
the UCC or, with respect to collecting banks located in the State of New York,
under Section 4-208 of the UCC or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;
 
(o)        Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(p)      Liens in favor of customs and revenue authorities arising as a matter
of law which secure payment of customs duties in connection with the importation
of goods in the ordinary course of business which are not overdue for a period
of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien); and
 
(q)      Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(h).
 
Section 6.03.  Sale And Leasebacks.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist, any
obligations as lessee for the rental or hire of real or personal Property in
connection with any sale and leaseback transaction other than in respect of
Capitalized Lease Obligations permitted by ‎Section 6.01(a).
 
 
75

--------------------------------------------------------------------------------

 
 
Section 6.04.  Mergers, Consolidations, Etc.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, merge into or consolidate with any Person
or permit any Person to merge into it, or sell, transfer, lease or otherwise
Dispose of all or substantially all of the Capital Stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that (x) any Subsidiary of the Borrower may be
merged, consolidated, dissolved, amalgamated or liquidated with or into the
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is the Borrower) or any Guarantor (so
long as the surviving Person of such merger, consolidation, dissolution,
amalgamation or liquidation is a Guarantor) and (y) any Subsidiary of the
Borrower that is not a Loan Party may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any other Subsidiary; provided that any
such merger, consolidation, dissolution, amalgamation or liquidation pursuant to
this clause (y) shall only be permitted pursuant to this ‎Section 6.04, so long
as (a) no Default or Event of Default then exists or would exist immediately
after giving effect thereto and (b) any security interests granted to the
Collateral Agent for the benefit of the Lenders and the Agents in the Property
of (and Capital Stock issued by) any such Person subject to any such transaction
shall remain in full force and effect and perfected and enforceable (to at least
the same extent as in effect immediately prior to such merger, consolidation,
amalgamation or liquidation).
 
Section 6.05. [Reserved].
 
Section 6.06.  Sales, Etc. of Assets.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, sell, lease, transfer or otherwise Dispose of
(in one transaction or in a series of transactions) or grant any option or other
right to purchase, lease or otherwise acquire any of its assets; provided that,
subject to the requirements of ‎Section 6.04, this ‎Section 6.06 shall not
prohibit:
 
(a)      the Borrower or any of its Subsidiaries from selling, transferring or
otherwise Disposing of obsolete, uneconomic or surplus Property, in each case in
the ordinary course of business, on an arm’s-length basis and for consideration
that is at least 75% Cash or Cash Equivalents and which is equal to the Fair
Market Value of such assets and is paid at the time of the closing of such sale,
transfer or other Disposition; provided that the Net Cash Proceeds therefrom are
applied as (and to the extent) required by ‎Section 2.05(b).
 
(b)      the Borrower or the Guarantors from entering into any sublicense with
any other Loan Party in respect of IP Rights in each case in the ordinary course
of business and so long as such sublicense could not reasonably be expected to
result in a Material Adverse Effect,
 
 
76

--------------------------------------------------------------------------------

 
 
(c)      sales, transfers or other Dispositions of assets (x) among the Borrower
and the Guarantors and (y) among non-Loan Parties,
 
(d)      Liens permitted by the Loan Documents,
 
(e)      any Disposition in connection with directors’ qualifying shares or
investments by foreign nationals mandated by applicable law,
 
(f)      a sale-leaseback transaction permitted by this Agreement;
 
(g)      Dispositions of inventory in the ordinary course of business not
impairing in any material respect the conduct of the business of the Loan
Parties or any of their Subsidiaries;
 
(h)        cancellations, terminations or surrender of any lease permitted to be
cancelled, terminated or surrendered under this Agreement;
 
(i)        sales or discounting, on a non-recourse basis of accounts that are
more than 60 days past due in connection with the collection or compromise
thereof (provided, however, that any such sales or discounting of accounts that
are more than 60 days past due but less than 120 days past due shall not exceed
an aggregate face amount of $########* in any fiscal year);
 
(j)        licenses, sublicenses, leases or subleases (including any license or
sublicense of IP Rights) in the ordinary course of business not impairing in any
material respect the conduct of the business of the Loan Parties or any of their
Subsidiaries;
 
(k)        Dispositions resulting from any casualty, other insured damage, or
any taking under power of eminent domain or by condemnation or similar
proceeding; provided, that the Net Cash Proceeds therefrom are applied as (and
to the extent) required by Section 2.05(b);
 
(l)        the lapse or abandonment of any registrations or applications for
registration of any IP Rights no longer used or useful in the conduct of the
business of Borrower or any Subsidiary or to the extent no longer economically
desirable in the conduct of their business, in each case not impairing in any
material respect the conduct of the business of the Loan Parties or any of their
Subsidiaries;
 
(m)        Dispositions constituting an Investment or Restricted Payment and
permitted under Section 6.07 or Section 6.08, respectively;
 
(n)        the termination or unwinding of any interest rate swap agreements and
other interest rate hedging instruments, currency swap agreements, currency
forward contracts or other currency hedging instruments in accordance with its
terms; and
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
77

--------------------------------------------------------------------------------

 
 
(o)      Dispositions of Cash Equivalents.
 
Section 6.07.  Investments and Acquisitions.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, make or hold any Investments or
Acquisitions, including, without limitation, by way of guaranty, in or to any
Affiliate or any other Person, other than:
 
(a)      Investments by the Borrower and its Subsidiaries in Cash Equivalents
and Accounts in which solely Cash and/or Cash Equivalents are maintained or
credited;
 
(b)      (x) Investments in one or more Subsidiaries of the Borrower to the
extent outstanding on the Closing Date and identified on Schedule ‎6.07(b) and
Investments after the Closing Date in any Loan Party (and any modification,
replacement, renewal or extension thereof that does not increase the principal
amount thereof unless any additional Investments made with respect thereto are
permitted under the other provisions of this ‎Section 6.07), and (y) additional
Investments by Subsidiaries of the Borrower that are not Loan Parties in other
Subsidiaries that are not Loan Parties;
 
(c)      advance payments by the Borrower or its Subsidiary to vendors of such
Person and other extensions of trade credit to customers of such Person in the
ordinary course of business;
 
(d)      Permitted Acquisitions;
 
(e)      loans and advances to employees in the ordinary course of the business
of the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $########* at any time outstanding;
 
(f)      Investments by the Borrower and its Subsidiaries in any non-Cash
proceeds received by the Borrower or such Subsidiary in connection with any
transaction permitted by the provisions of ‎Section 6.06;
 
(g)      non-control or minority Investments in Persons that are not registered
under the Exchange Act in which the Borrower receives equity, convertible equity
or debt securities or securities exercisable for equity or debt of such Person;
provided that the aggregate amount of Investments under this clause (g) shall
not exceed $########*  at any time outstanding; and
 
(h)      other Investments not permitted by the foregoing clauses in an
aggregate amount not to exceed $########*; provided no Investment may be made
pursuant to this clause (h) by any Loan Party in Subsidiaries that are not Loan
Parties unless no Default has occurred and is continuing or would result from
such Investment.
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
78

--------------------------------------------------------------------------------

 
 
Section 6.08.  Restricted Payments.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, authorize, declare or pay, directly or
indirectly, any Restricted Payments, provided that any Subsidiary of the
Borrower may:
 
(a)      make Restricted Payments to any Loan Party and to any other Person that
directly owns the Capital Stock of a Guarantor, ratably according to their
respective holdings of the type of Capital Stock in respect of which such
Restricted Payment is being made;
 
(b)      declare and make dividend payments or other distributions payable
solely in the common stock or other common Capital Stock of such Person; and
 
(c)       except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to ‎Section 2.05(b)(i), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Capital Stock with the proceeds received from the substantially
concurrent issue of new common Capital Stock.
 
Section 6.09.  Payment Restrictions Affecting Subsidiaries; No Further Negative
Pledges.  Neither the Borrower, nor any Subsidiary of the Borrower shall enter
into or permit to exist any Contractual Obligation that (A) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect at the time any such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary of the Borrower, (ii)
of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or such Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause ‎(iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under ‎Section 6.01(a)(vi) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (B) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, further that this ‎Section 6.09 shall not apply to (i) the Loan
Documents, (ii) customary restrictions on assignment, transfer or subletting in
any lease, license or contract, (iii) restrictions on asset transfers in the
form of Permitted Liens and (iv) with respect to Non-Recourse Indebtedness
incurred by any AcquisitionCo Subsidiary, encumbrances or restrictions contained
in the terms governing any such Non-Recourse Indebtedness applicable solely to
such AcquisitionCo Subsidiary and its Subsidiaries, if (as determined in good
faith by the board of directors of the Borrower) (x) the encumbrances or
restrictions are ordinary and customary for a financing of that type and (y) the
encumbrances or restrictions would not, at the time agreed to, be expected to
materially adversely affect the ability of the Borrower to make payments on the
Loans this Agreement or any other Loan Document.
 
 
79

--------------------------------------------------------------------------------

 
 
Section 6.10.  Conduct of Business.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, conduct any business other than the Company
Business, or any other business substantially related thereto.
 
Section 6.11.  Prepayments, Etc., of Indebtedness.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, optionally prepay, redeem,
purchase, defease or otherwise satisfy in any manner, or make any payment in
violation of any subordination terms of, any unsecured, subordinated or other
Indebtedness secured on a junior Lien basis relative to the Loan Obligations;
provided that the Borrower and its Subsidiaries may (i) pay trade payables in
the ordinary course of business, (ii) prepay or repay intercompany Indebtedness
(other than intercompany Indebtedness constituting Collateral), (iii) make
Investments and satisfy contingent obligations otherwise permitted hereunder;
(iv) convert the Convertible Notes into Common Stock in accordance with its
terms, (v) refinance Indebtedness to the extent permitted hereby and (vi) in the
case of any AcquisitionCo Subsidiary, prepay or repay its Non-Recourse
Indebtedness.
 
Section 6.12.  Amendments to Organizational Documents and Material
Contracts.  The Borrower shall not, and shall not permit any of its Subsidiaries
to (i) amend its Organizational Documents or (ii) (a) cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, (b) amend, modify or change in any manner any term or condition of any
Material Contract or give any consent, waiver or approval thereunder, ‎(c) waive
any default under or any breach of any term or condition of any Material
Contract or ‎(d) take any other action in connection with any Material Contract
that would materially impair the value of the interest or rights of any Loan
Party or its Subsidiaries thereunder or that would materially impair the rights
or interests of the Administrative Agent or any Lender.
 
Section 6.13.  Accounting Changes; Fiscal Year.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, make or permit any change in (x)
accounting policies or reporting practices, except as required to comply with
GAAP (subject to ‎Section 1.02) or (y) its or any of its Subsidiary’s fiscal
years.
 
Section 6.14.  Speculative Transactions.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any Hedge Agreement except (x)
Hedge Agreements entered into to hedge or mitigate risks in respect of interest
rate currency or other risks inherent to the Company Business to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
the Capital Stock of the Borrower or any Subsidiary) and (y) other instruments
that are not speculative in nature, but instead are designed to hedge risks
incurred by the Borrower or any Subsidiary in the ordinary course of its
business.
 
Section 6.15.  Use of Proceeds.  The Borrower shall not, and shall not permit
its Subsidiaries to, directly or indirectly, use the proceeds of the Loans (x)
for any purpose other than as specified in ‎Section 3.17 nor (y) for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar legislation in other jurisdictions.
 
 
80

--------------------------------------------------------------------------------

 
 
Section 6.16.  Transactions with Affiliates; Intercompany Transactions.  (a) The
Borrower shall not, and shall not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any Property from, or otherwise engage in any other transactions with,
any of its Affiliates or shareholders (including, without limitation, any
agreements for the provision of any service entered into between the Borrower or
any Subsidiary thereof on the one hand, and any Affiliate or shareholder
thereof, on the other hand), except (i) transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (ii) transactions between or among the Borrower and its
Wholly Owned Subsidiaries not involving any other Affiliate or shareholder
thereof and (iii) any transaction permitted by ‎Section 6.07; provided that (x)
in the event that such transaction (or series of related transactions) involves
an aggregate amount in excess of $########*, the terms of such transaction must
be approved by a majority of the members of the board of directors of the
Borrower and by a majority of the disinterested members of such board, if any
(and such majority or majorities, as the case may be, determines that such
transaction (or series of related transactions) was on fair and reasonable terms
no less favorable to the Borrower and its Subsidiaries than it would have
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate or shareholder thereof), and (y) in the event that such transaction
(or series of related transactions) involves an aggregate amount in excess of
$########* the Borrower has received a written opinion from an independent
investment banking or accounting firm of internationally recognized standing
that such transaction is fair to the Borrower and its Subsidiaries from a
financial point of view.
 
(b)      Notwithstanding the foregoing:
 
(i)      the Borrower and its Subsidiaries may make, and the Borrower and its
Subsidiaries may accept, the Investments permitted by ‎Section 6.07;
 
(ii)      The Borrower and its Subsidiaries may fulfill Contractual Obligations
under agreements in effect on the Closing Date (including the Material
Contracts) and not entered into in anticipation of the Closing Date, which in
each case have been disclosed to the Lenders prior to the Closing Date; and
 
(iii)     the Borrower and its Subsidiaries may make payments permitted under
‎Section 6.08.
 
Section 6.17.  Financial Covenants.
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
81

--------------------------------------------------------------------------------

 
 
(a)      Consolidated Leverage Ratio.  The Borrower shall not permit the
Consolidated Leverage Ratio as of the end of any Measurement Period set forth
below to be greater than the ratio set forth below opposite such Measurement
Period:
 
Measurement Period Ending
Maximum Consolidated Leverage Ratio
December 2014
########*
March 2015
########*
June 2015
########*
September 2015
########*
December 2015
########*
March 2016
########*
June 2016
########*
September 2016
########*
December 2016
########*
March 2017
########*
June 2017
########*
September 2017
########*
December 2017
########*
March 2018
########*

 
(b)      Consolidated Interest Coverage Ratio.  The Borrower shall not permit
the Consolidated Interest Coverage Ratio as of the end of any Measurement Period
to be less than the ratio set forth below opposite such Measurement Period:
 
Measurement Period Ending
Minimum Consolidated Interest Coverage Ratio
December 2014
########*
March 2015
########*
June 2015
########*
September 2015
########*
December 2015
########*
March 2016
########*
June 2016
########*
September 2016
########*
December 2016
########*
March 2017
########*
June 2017
########*
September 2017
########*
December 2017
########*
March 2018
########*

 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)      Minimum EBITDA. The Borrower shall not permit the Consolidated EBITDA
as of the end of any Measurement Period to be less than the amount set forth
below opposite such Measurement Period:
 
Measurement Period Ending
Minimum EBITDA (in $ Millions)
September 2014
########*
December 2014
########*
March 2015
########*
June 2015
########*
September 2015
########*
December 2015
########*
March 2016
########*
June 2016
########*
September 2016
########*
December 2016
########*
March 2017
########*
June 2017
########*
September 2017
########*
December 2017
########*
March 2018
########*

 
(d)      Minimum Liquidity.  The Borrower shall not permit the aggregate amount
of its unrestricted Cash and Cash Equivalents in Accounts subject to a Control
Agreement to be less than ########* at any time.
 
ARTICLE 7
 
Events of Default
 
Section 7.01.  Events of Default; Remedies with Respect to the Loan
Obligations.  If any of the following events (herein called “Events of Default”)
shall have occurred (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or by operation of law or otherwise and
such Event of Default shall be deemed to be continuing until waived in
accordance with the terms hereof):
 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
83

--------------------------------------------------------------------------------

 
 
(a)      the Borrower shall default in the due and punctual payment of all or
any part of the principal of, any Loan when and as the same shall become due and
payable, whether at stated maturity, by acceleration, by notice of prepayment or
otherwise; or
 
(b)      the Borrower shall default in the due and punctual payment of any
interest on any Loan when and as such interest shall become due and payable or
any Loan Party shall default in the due and punctual payment of any other Loan
Obligation when and as such Loan Obligation shall become due and payable, and
any such default shall continue for a period of three Business Days; or
 
(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower or its Subsidiaries herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been untrue or inaccurate on or as of the date
made or deemed made; or
 
(d)      the Borrower shall default in the observance or performance of any
agreement contained in ‎Section 5.01(d), ‎5.05(i), 5.12 or ‎Article 6 of this
Agreement; or
 
(e)      the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement, any other Loan Document (other than
as provided in paragraphs ‎(a) through ‎(d) of this ‎Section 7.01), and such
default shall continue unremedied for a period of 15 days after the earlier of
(x) notice to the Borrower from the Administrative Agent or any Lender and
(y) the date on which any of the Borrower or any of its Subsidiaries becomes
aware of such default; or
 
(f)      default under the terms of any instrument evidencing or securing the
Indebtedness of the Borrower or any Subsidiary having an outstanding principal
amount in excess of $########* individually or in the aggregate, if that default
(x) would cause, or permit the holder or holders of such Indebtedness to cause,
with the giving of notice, if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) or an offer to purchase, prepay, defease or redeem such Indebtedness
to be made, prior to its stated maturity, or for any Guarantee Obligation to
become payable or cash collateral in respect thereof to be demanded or (y) is
caused by the failure to pay such Indebtedness at final maturity thereof after
giving effect to the expiration of any applicable grace periods and other than
by regularly scheduled required prepayment) and such failure to make any payment
has not been waived or the maturity of such Indebtedness has not been extended
and in either case the total amount of such Debt unpaid or accelerated exceeds
$########* or its equivalent at the time;
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
84

--------------------------------------------------------------------------------

 
 
(g)      (i) the Borrower or any Subsidiary shall commence any case, proceeding
or other action (A) under any Debtor Relief Law seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, compositions, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts or (B) seeking appointment of a receiver, trustee, custodian,
administrator, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Subsidiary shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any Subsidiary any case, proceeding or other
action of a nature referred to in clause ‎‎(i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause ‎(i), ‎‎(ii) or ‎(iii)
above; or (v) the Borrower or any Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(h)      one or more judgments or decrees shall be entered against the Borrower
or any Subsidiary involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $########* or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
 
(i)      any of the Loan Documents shall cease, for any reason other than as
expressly permitted hereunder or thereunder, to be in full force and effect, or
any Lien created by any of the Loan Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby, or any Loan
Party shall so assert, or contest in any manner the validity or enforceability
of any provision of any Loan Document or deny that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document.
 
(j)      an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken either alone or together with all other such ERISA Events
that have previously occurred since the Closing Date and for which liability
remains outstanding could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount exceeding $########*;
or
 
_________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
85

--------------------------------------------------------------------------------

 
 
(k)      any Change of Control shall occur,
 
then, and in any such event, (A) if such event is an Event of Default specified
in subsection ‎(g) of ‎Section 7.01 with respect to the Borrower and its
Subsidiaries, the Loans (with accrued interest thereon together with the
applicable Prepayment Premium) and all other amounts owing under this Agreement
and the other Loan Documents shall immediately become due and payable, or (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  the Administrative Agent shall, upon written request of
the Majority Lenders, by notice to the Borrower, declare the Loans (with accrued
interest thereon together with the applicable Prepayment Premium) and all other
amounts owing hereunder to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this ‎Article 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.
 
ARTICLE 8
 
The Administrative Agent and Collateral Agent
 
Section 8.01.  Appointment.  Each Lender hereby irrevocably designates and
appoints (x) U.S. Bank as the administrative agent of such Lender under this
Agreement and the other Loan Documents to which the Administrative Agent is a
party and (y) U.S. Bank as the collateral agent of such Lender under this
Agreement and the other Loan Documents to which the Collateral Agent is a party,
and each such Lender irrevocably authorizes each Agent to execute and deliver
each other Loan Document on behalf of such Lender and to take such action on
behalf of such Lender under the provisions of this Agreement and the other Loan
Documents to which such Agent is a party and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and/or the
Collateral Agent, as applicable, by the terms of this Agreement and the other
Loan Documents to which the Administrative Agent and/or the Collateral Agent, as
applicable, is a party, together with such other actions and powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against each applicable Agent.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.  Each Lender hereby irrevocably
authorizes the Collateral Agent to execute and deliver any documents necessary
or appropriate (as determined by the Lenders) to create rights of pledge
governed by the laws of the Netherlands for the benefit of the Lenders and the
Agents including, without limitation, a pledge on 65% of the outstanding voting
Capital Stock of RTRX International C.V. pursuant to a Dutch-law governed
Foreign Pledge Agreement among certain Subsidiaries of the Borrower and the
Collateral Agent (the “Dutch CV Pledge”).  Without prejudice to the provisions
of this Agreement and the other Loan Documents, the parties hereto acknowledge
and agree with the creation of a parallel debt obligation of the Pledgors as
will be described in the Parallel Debt(s) (both as defined in the Dutch CV
Pledge) including that any payment received by the Collateral Agent in respect
of the Parallel Debt(s) will be deemed a satisfaction of a pro rata portion of
the corresponding amounts of the Loan Obligations.  The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.
 
 
86

--------------------------------------------------------------------------------

 
 
Section 8.02.  Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such Agent, and
shall be entitled to the advice of counsel concerning all matters pertaining to
such duties.  Each Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent.  No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub agents.
 
Section 8.03.  Exculpatory Provisions.
 
(a)      The Agents shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Agents:
 
(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the applicable Agent is
required to exercise as directed in writing by the Majority Lenders; provided
that no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law; and
 
 
87

--------------------------------------------------------------------------------

 
 
(iii)                 shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
(b)      The Agents and their respective Related Parties shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Majority Lenders as the applicable Agent shall believe in good faith shall
be necessary, under the circumstances as provided in ‎Sections 9.01 and 7.01, or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.
 
(c)      No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any recital, statement, warranty or representation (whether
written or oral) made in or in connection with this Agreement or any other Loan
Document or any document furnished pursuant hereto or thereto, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the due execution, legality,
validity, enforceability, sufficiency, transferability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article 4 or elsewhere herein or (vi) the preparation, filing or continuation of
any UCC financing statements or other filings intended to perfect security
interest in Collateral or the correctness of any such financing statements or
filings.  No Agent shall be under any obligation to any Lender to ascertain or
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Borrower or any other Loan Party.  No
Agent shall be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, ownership, transferability,
value or collectability of the Collateral, the existence, priority or perfection
of the Collateral Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall any Agent be responsible or liable to
the Lenders for any failure to monitor or maintain any portion of the
Collateral.  No Agent shall have any liability to the Borrower, any other Loan
Party, any Lender or any other Person for the Borrower’s, any other Loan Party’s
or any Lender’s, as the case may be, performance of, or failure to perform, any
of their respective obligations and duties under this Agreement or any other
Loan Document.  It is expressly acknowledged and agreed that no Agent is
guaranteeing performance of or assuming liability for the obligations of the
other parties to the Loan Documents or to the Collateral.  No Agent shall be
liable for (a) any indirect, special, punitive or consequential damages
(including without limitation lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action or (b)
any losses or delays arising from (i) any causes or acts beyond its control,
(ii) any delay, error, omission or default of any mail, telegraph, cable or
wireless agency or operator or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
 
 
88

--------------------------------------------------------------------------------

 
 
Section 8.04.  Reliance by the Agents.  Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any Note, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation (including any
electronic message, Internet or intranet website posting or other distribution)
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons.  Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.  Each Agent may deem and treat the payee of any Note delivered
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders and it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  Nothing contained in this Agreement or the other Loan
Documents shall require any Agent to advance or expend its own funds.  Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Majority Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.
 
Section 8.05.  Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless it
shall have received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that any Agent receives such a
notice, such Agent shall promptly give notice thereof to the Lenders and the
other Agent. Each applicable Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Majority
Lenders; provided that, unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 8.06.  Non Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that no Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by such Agent hereinafter
taken, including, without limitation, any review of the affairs of the Borrower
and the other Loan Parties, shall be deemed to constitute any representation or
warranty by such Agent to any Lender. Each Lender represents to each Agent that
it has, independently and without reliance upon such Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the applicable
Agent hereunder or under any other applicable Loan Document, such Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
other Loan Party which may come into the possession of such Agent or any of its
Related Parties.
 
Section 8.07.  Indemnification.  The Lenders will hold harmless and indemnify
each Agent in its capacity as such and each of their respective Affiliates and
each of their and their respective Affiliates’ respective officers, directors,
employees, managers, managing members, agents, advisors, attorneys and
representatives (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to the
respective Loans made by such Lender outstanding on the date on which
indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
and including, without limitation, attorneys fees and expenses) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, the Loans, the Facility, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such Agent’s
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from such Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by final and nonappealable judgment). The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 8.08.  Agents in Their Individual Capacities.  (a) Each Agent shall have
the same rights and powers under the Loan Documents, to the extent it is a
Lender, as any other Lender and may exercise the same as though it were not the
Administrative Agent and/or the Collateral Agent, as applicable, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include such Agent hereunder in its individual
capacity. Each Agent and its Affiliates may make loans to, accept deposits from,
act as trustee under indentures of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower, any of its respective Subsidiaries, other Affiliates or any person
that may do business with or own securities of the Loan Parties or any such
Subsidiary or Affiliate, as if such person were not the Administrative Agent
and/or the Collateral Agent, as applicable, hereunder or under the other Loan
Documents, and such Agent and its Affiliates may accept fees and other
consideration from the Loan Parties and its Affiliates for services in
connection with the Loan Documents or otherwise, in all cases without any duty
to account for the same to the Lenders.
 
(b)      Each Lender understands that the Administrative Agent and the
Collateral Agent, acting in their respective individual capacities, and their
respective Affiliates (collectively, an “Agent’s Group”) are engaged in a wide
range of financial services and businesses (including investment management,
financing, securities trading, corporate and investment banking and research)
(such services and businesses are collectively referred to in this ‎Section
8.08(b) as “Activities”) and may engage in the Activities with or on behalf of
one or more of the Loan Parties or their respective Affiliates. Furthermore, an
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of the Borrower or its Affiliates. Each Lender understands and agrees
that in engaging in the Activities, an Agent’s Group may receive or otherwise
obtain information concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower to perform its Obligations
hereunder and under the other Loan Documents) which information may not be
available to any of the Lenders that are not members of such Agent’s Group. No
Agent nor any member of any Agent’s Group shall have any duty to disclose to any
Lender or use on behalf of the Lenders, and shall not be liable for the failure
to so disclose or use, any information whatsoever about or derived from the
Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any Affiliate of the Borrower) or to account
for any revenue or profits obtained in connection with the Activities, except
that each Agent shall deliver or otherwise make available to each Lender such
documents as are expressly required by any Loan Document to be transmitted by
such Agent to the Lender.
 
 
91

--------------------------------------------------------------------------------

 
 
(c)      Each Lender further understands that there may be situations where
members of an Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of any Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent and/or the Collateral Agent, as applicable, being a
member of an Agent’s Group, and that each member of an Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender.
 
Section 8.09.  Successor Agent.  Each Agent may resign as Administrative Agent
and/or the Collateral Agent, as applicable, upon 30 days’ written notice to the
Lenders and the Borrower. If any Agent shall resign as an Agent under this
Agreement and the other Loan Documents to which it is a party, then the Majority
Lenders shall appoint a successor agent for the Lenders, which successor agent
shall succeed to the rights, powers and duties of such Agent hereunder; provided
that so long as a Default or Event of Default has not occurred and is
continuing, the prior consent of the Borrower shall be required prior to the
appointment of such successor agent; and provided further that such consent from
the Borrower shall not be unreasonably withheld or delayed. Effective upon such
appointment and approval, the term “Administrative Agent” and/or “Collateral
Agent,” as applicable, shall mean such successor agent, and, effective upon the
earlier of such appointment and the expiration of such 30 days’ notice, the
former Agent’s rights, powers and duties as Administrative Agent and/or
Collateral Agent, as applicable, shall be terminated, in either case, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans. After any retiring
Agent’s resignation in such capacity, the provisions of this ‎Article 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent and/or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents to which it is a party.  Whether or
not a successor has been appointed, such resignation shall become effective upon
the expiry of the 30 days’ notice, provided that the parties hereto acknowledge
and agree that, for purposes of any right of pledge governed by the laws of the
Netherlands, including the Dutch CV Pledge, any resignation by the Collateral
Agent shall not be effective with respect to its rights and obligations under
the Parallel Debt(s), until such rights and obligations have been assumed by the
successor Collateral Agent.  Without prejudice to the provisions of this
Agreement and the other Loan Documents, the Collateral Agent will reasonably
cooperate in the assumption of its rights and obligations under or in connection
with the Parallel Debt(s) by any such successor and will reasonably cooperate in
transferring to such successor Collateral Agent all rights under the Foreign
Pledge Agreement to the extent governed by the laws of the Netherlands.
 
 
92

--------------------------------------------------------------------------------

 
 
Section 8.10.  Lenders as Agent.  Upon written notice to the Administrative
Agent and/or the Collateral Agent, as applicable, and the Borrower by the
Majority Lenders, any provision of the Loan Documents requiring the consent or
agreement or other approval or action of the Administrative Agent and/or the
Collateral Agent, as applicable, may instead require the consent, agreement or
other approval or action of the Majority Lenders; provided, however, for the
avoidance of doubt, any such consent, agreement, approval or action which
affects the rights or duties of the Administrative Agent or the Collateral Agent
in its capacity as Administrative Agent or Collateral Agent shall require the
consent of the Administrative Agent and/or the Collateral Agent, as applicable.
  
ARTICLE 9
 
Miscellaneous
 
Section 9.01.  Amendments and Waivers.  Neither this Agreement nor any other
Loan Document (other than the Warrants), nor any terms hereof or thereof may be
waived, amended, supplemented or modified, and no consent may be granted by the
Administrative Agent hereunder, except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Majority Lenders; provided that no
such waiver and no such amendment, supplement, modification or consent shall,
unless in writing and signed by each Lender adversely affected thereby and the
Borrower, do any of the following: (i) increase the Commitments of the Lenders
or subject the Lenders to any additional obligations, (ii) change the principal
of, interest on, or currency of, the Loans or any fees or other amounts payable
hereunder (other than waiving the requirement to pay the rate of interest set
forth in ‎Section 2.06(b) during the continuation of an Event of Default in
connection with the waiver of such Event of Default by the Majority Lenders),
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Loans, any Note delivered hereunder or any fees or other amounts payable
hereunder (other than restoring the schedule for repayment of Loans to the
Maturity Date after issuance of a Notice of Cancellation of Acceleration), (iv)
amend the definition of “Majority Lenders”, (v) amend, modify or waive Sections
‎2.07, ‎9.10 or ‎9.11, (vi) consent to the assignment or transfer by any Loan
Party of any of its rights or Loan Obligations under this Agreement or any other
Loan Document, or (vii) amend this ‎Section 9.01; and provided further that no
amendment, waiver, supplement or modification shall, unless in writing and
signed by the applicable Agent, affect the rights or duties of any Agent.
Further, notwithstanding anything to the contrary contained in this ‎Section
9.02, if following the Closing Date, the Administrative Agent and any Loan Party
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent, the Collateral Agent and the Loan
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Majority Lenders
within five (5) Business Days following receipt of notice thereof.
 
 
93

--------------------------------------------------------------------------------

 
 
Section 9.02.  Communications.  All notices and other communications shall be in
writing and shall be delivered by hand or overnight courier service, facsimile
(or other electronic communication) or mailed by certified or registered first
class mail. Each such notice or communication shall be delivered to the relevant
party at the facsimile number or address (including e-mail address), and marked
for the attention of the person(s), from time to time specified in a written
notice by that party to the other parties for such purpose. The initial
information for the Lenders is as set forth in Schedule II. The initial
information for the Borrower and the Administrative Agent is as set forth in
Schedule ‎9.02. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
All notices and communications delivered hereunder shall, unless submitted in
the English language, be accompanied by a certified English translation thereof,
which certified English translation shall (except in the case of laws,
regulations or official determinations of any Governmental Authority) be
controlling absent manifest error in the case of doubt as to the proper
interpretation or construction of the document which it purports to translate.
 
 
94

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower, on behalf of itself and its Subsidiaries, hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute information received from the Borrower or its Subsidiaries and
related to the Borrower, its Subsidiaries or their respective businesses, other
than any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or such Subsidiary, they shall be treated as set
forth in ‎Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or with a similar designation); and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor” (or with a similar designation).  Notwithstanding
the foregoing, the following Borrower Materials shall be marked “PUBLIC” unless
the Borrower notifies the Administrative Agent and the Lenders promptly that any
such document contains material non-public information: (1) the Loan Documents
and (2) notification of changes in the terms of the Facility.
 
Section 9.03.  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Section 9.04.  Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or written statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.
 
Section 9.05.  Payment of Expenses, Indemnification, Taxes and Costs.  (a) The
Borrower will pay (i) all reasonable documented out-of-pocket expenses of the
Lenders and the Agents as may be incurred in connection with this Agreement and
the associated financing transaction including all due diligence and reasonable
legal expenses, expenses associated with the syndication of the Facility and the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment or waiver with respect
thereto (including any filing fees, recording expenses or stamp or excise taxes
or other similar taxes or fees and the reasonable fees, disbursements and other
charges of one primary counsel to the Majority Lenders and one primary counsel
to the Administrative Agent (and, in the case of an actual or perceived conflict
of interest where the indemnified person affected by such conflict has retained
its own counsel, of another firm of counsel for such affected indemnified
person), local Dutch counsel to the Majority Lenders and, to the extent
required, one firm of local counsel in each other relevant jurisdiction) and the
charges of electronic loan administration platforms) and (ii) all reasonable
documented out-of-pocket expenses of the Agents and the Lenders (including the
reasonable fees, disbursements and other charges of one counsel to the Majority
Lenders and one counsel to the Agents (and, in the case of an actual or
perceived conflict of interest where the indemnified person affected by such
conflict has retained its own counsel, of another firm of counsel for such
affected indemnified person), local Dutch counsel and, to the extent required,
one firm of local counsel in each other relevant jurisdiction) in connection
with the enforcement of this Agreement or any other Loan Documents or in any
bankruptcy case or insolvency proceeding under any Debtor Relief Law.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)      The Borrower agrees to indemnify and hold harmless the Agents and each
Lender and each of their Affiliates and each of their and their Affiliates’
respective officers, directors, employees, managers, managing members, agents,
advisors, attorneys and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
without limitation reasonable fees and disbursements of counsel), joint or
several, that may be incurred by or asserted or awarded against any Indemnified
Party (including without limitation in connection with any investigation,
litigation or proceeding or the preparation of any defense in connection
therewith), in each case arising out of or in connection with or by reason of
(x) this Agreement, the other Loan Documents, the Commitments, the Facility, the
Loans or any of the transactions contemplated hereby or (y) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on or
from any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Loan Party or any of its Subsidiaries, except to the extent such
claim, damage, loss, liability or expense is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence, material breach in bad faith of such
Indemnified Party’s obligations hereunder or under any other Loan Document or
willful misconduct.  For the avoidance of doubt, obligations under this
paragraph are without duplication to amounts paid under any fee letter executed
in connection with the Facility.
 
 
96

--------------------------------------------------------------------------------

 
 
(c)      If any Loan to be made by a Lender is not made on the date requested by
the Borrower (other than as a result of such Lender’s failure to comply with the
provisions of this Agreement), the Borrower shall, upon demand by such Lender,
pay to such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or non-funding, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Loan.
 
(d)      Without prejudice to the survival of any other agreement of the Loan
Parties hereunder, the agreements and Loan Obligations of the Loan Parties
contained in ‎Section 9.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder, under the Notes delivered
hereunder and under each other Loan Document.
 
Section 9.06.  Successors and Assigns; Assignments; Participations.  (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, the Collateral Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of each Lender.
 
(b)      Each Lender, with notice to the Borrower and the Administrative Agent,
may assign to one or more Eligible Assignees all or a portion of its rights
and/or obligations under this Agreement, including, without limitation, all or a
portion of Loans owing to it and/or any Note(s) held by it. Except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment(s) or Loan(s), the aggregate amount of the Commitment(s) and Loan(s)
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (except (x) with
respect to assignments made to another Lender or an Agent or an Affiliate of any
of the foregoing and (y) during the existence or continuation of an Event of
Default, which in each case no such minimum amount shall be applicable). The
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and a
recordation fee of $3,000 (except with respect to assignments made to an
assigning Lender’s Affiliate). Upon such execution, delivery and recording, from
and after the effective date specified in such Assignment and Acceptance, (i)
the assignee thereunder shall be a party hereto and, to the extent that rights
and/or obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and/or obligations of a Lender, as
the case may be, hereunder and (ii) the Lender assignor thereunder shall, to the
extent that rights and/or obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections ‎2.08, ‎Section 2.14 and ‎9.05 to the extent any claim
thereunder relates to an event arising prior to such assignment) and/or be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto and thereto).
 
 
97

--------------------------------------------------------------------------------

 
 
(c)      By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent or such assigning Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action, respectively, as agent on its behalf and
to exercise such powers and discretion under the Loan Documents as are delegated
to such agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender,
as the case may be.
 
(d)      The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address referred to in ‎Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of and principal amount (and stated interest) of the Loans owing to each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
 
98

--------------------------------------------------------------------------------

 
 
(e)      Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower. In the case of any
assignment by a Lender, within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for any surrendered Note or Notes, if requested
by the new Lender assignee, a new Note to the order of the new Lender assignee
in an amount equal to the aggregate principal amount of the Loans assigned to it
pursuant to such Assignment and Acceptance and, if any assigning Lender has
retained any Loans hereunder, a new Note to the order of such assigning Lender
if requested by the assigning Lender, in an amount equal to the aggregate
principal amount of the Loans retained by it. Any such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.
 
(f)      [Reserved].
 
(g)      Each Lender may sell participations to one or more Persons in or to all
or a portion of its rights and/or obligations under this Agreement (including,
without limitation, the Loans owing to it and/or the Note or Notes (if any) held
by it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, or to enforce any Loan Document except that any agreement
pursuant to which any such participation is sold may contain provisions
requiring that the Lender selling such participation obtain the consent of the
participant purchasing such participation before agreeing to any amendment,
waiver or consent that would (x) reduce the principal of, or interest on, the
Loans, any Note delivered hereunder or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, (y)
postpone any date fixed for any payment of principal of, or interest on, the
Loans, any Note delivered hereunder or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or (z)
release all or substantially all of the Collateral.  Subject to subsection (i)
of this Section, each participant shall be entitled to the benefits of ‎Section
2.08 (subject to the requirements and limitations therein, including the
requirements under ‎Section 2.08 (it being understood that the documentation
required under ‎Section 2.08(e) shall be delivered to the participating
Lenders)), ‎Section 2.12, ‎Section 2.13, ‎Section 2.14, ‎Section 2.15 and
‎Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection ‎(b) of this Section.  To the
extent permitted by law, each participant shall also be entitled to the benefits
of ‎Section 9.07 as though it were a Lender, provided that such participant
agrees to be subject to ‎Section 2.09 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
99

--------------------------------------------------------------------------------

 
 
(h)      A participant (A) agrees to be subject to the provisions of ‎Section
2.16 as if it were an assignee under paragraph ‎(b) of this Section; and (B)
shall not be entitled to receive any greater payment under ‎Section 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.
 
(i)      Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Loans owing to
it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 
 
100

--------------------------------------------------------------------------------

 
 
Section 9.07.  Right of Setoff.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified in ‎Section 7.01 to authorize the
Administrative Agent to declare the Loans and all Notes due and payable pursuant
to the provisions of ‎Section 7.01, each of the Administrative Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender or such Affiliate to or for the credit
or the account of any Loan Party against any and all of the Loan Obligations of
such Loan Party now or hereafter existing under the Loan Documents, irrespective
of whether the Administrative Agent or such Lender shall have made any demand
under this Agreement or any Note or Notes and although such Loan Obligations may
be unmatured. The Administrative Agent and each Lender agrees promptly to notify
the Borrower after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender and their respective
Affiliates under this ‎Section 9.07 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent, such Lender and their respective Affiliates may have.
 
Section 9.08.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
Section 9.09.  Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 9.10.  Governing Law.  This Agreement is governed by and shall be
construed in accordance with the laws of the State of New York.
 
Section 9.11.  Submission to Jurisdiction; Judgment Currency; Waiver of
Immunities; Waiver of Jury Trial.  (a)  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND THE OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE RELEVANT LOAN DOCUMENT, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
 
 
101

--------------------------------------------------------------------------------

 
 
LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER
COLLATERAL DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT
OR COLLATERAL AGENT (ACTING AT THE DIRECTION OF THE MAJORITY LENDERS) IN THE
JURISDICTION IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED
OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY LOAN PARTY, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS) SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS (EXCEPT
AS SET FORTH IN THE PARENTHETICAL ABOVE).  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER
IT.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS
THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN THE SCHEDULES HERETO, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID
OR INEFFECTIVE.  NOTHING HEREIN SHALL (X) AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR (Y) AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (ACTING AT THE DIRECTION OF THE
MAJORITY LENDERS) TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
OTHER PARTY HERETO IN ANY OTHER JURISDICTION.
 
 
102

--------------------------------------------------------------------------------

 
 
(b)      EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)      EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
(d)      (i) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder to any party hereunder in one currency
into another currency, the parties hereto agree, to the fullest extent permitted
by law, that the rate of exchange used shall be that at which in accordance with
normal banking procedures such party could purchase the first currency with such
other currency in New York City on the day which is two Business Days prior to
the day on which final judgment is rendered.
 
(ii)      To the fullest extent permitted by law, the obligation of any party in
respect of any sum payable hereunder by it to any other party hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
U.S. Dollars (the “Agreement Currency”), be discharged only to the extent that
on the Business Day following receipt by such other party of any sum adjudged to
be so due in the Judgment Currency such other party may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency which could have been so
purchased is less than the sum originally due to such other party in the
Agreement Currency, such first party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such other party against such
loss, and, if the amount of the Agreement Currency which could have been so
purchased exceeds the sum originally due to such other party, such other party
agrees to remit to such first party such excess; provided that neither any
Lender nor the Administrative Agent shall have any obligation to remit any such
excess as long as the Borrower shall have failed to pay any Lender or the
Administrative Agent, as the case may be, any obligations due and payable under
this Agreement, in which case such excess may be applied to such obligations of
the Borrower hereunder in accordance with the terms of this Agreement.
 
 
103

--------------------------------------------------------------------------------

 
 
(e)      To the extent that any of the parties hereto has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, each of the parties hereto hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of its Loan
Obligations under this Agreement and the other Loan Documents. Each of the
parties hereto agrees that the waivers set forth above shall have the fullest
extent permitted under the Foreign Sovereign Immunities Act of the United States
of America and are intended to be irrevocable and not subject to withdrawal for
purposes of such act.
 
Section 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Confidential Information,
except that Confidential Information may be disclosed (i) in connection with the
transactions contemplated by the Loan Documents, to any of its Affiliates and
its and their respective Related Parties, including accountants, auditors, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to the extent (A) requested by any regulatory or
governmental authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) or (B) required to be disclosed
by action of any court, tribunal or regulatory authority or necessary or
desirable for it to disclose in connection with any proceeding in any court,
tribunal or before any regulatory authority in order to preserve its rights or
by requirement of law, legal process, regulation, government order, decree or
rule, (iii) to the extent required by applicable laws, rules or regulations, by
any subpoena or similar legal process or by their internal procedures, (iv) to
any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as (and in any event no less
onerous than) those of this paragraph, to any assignee of, insurer or re-insurer
of, or participant in, or any prospective assignee of, insurer or re-insurer of,
or participant in, any of its rights or obligations under this Agreement, (vii)
with the consent of the Borrower (viii) to the extent such Confidential
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent or any
Lender on a non-confidential basis from a source other than a Loan Party or (ix)
was available to it prior to its disclosure by the Borrower.
 
 
104

--------------------------------------------------------------------------------

 
 
Section 9.13.  Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of ‎Section 2.16 or any Lender fails to
consent to a requested amendment, waiver or modification to any Loan Document in
which the Majority Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, ‎Section 9.06), all of its interests, rights (other than
its existing rights to payments pursuant to ‎Sections 2.08,‎ 2.09 and 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)      the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in ‎Section 9.06;
 
(b)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees, the
Prepayment Premium and all other amounts payable to it hereunder and under the
other Loan Documents (including any amounts under ‎Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)      in the case of any such assignment resulting from a claim for
compensation under ‎Section 2.14 or payments required to be made pursuant to
‎Section 2.08, such assignment will result in a reduction in such compensation
or payments thereafter; and
 
(d)      such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 9.14.  USA PATRIOT Act.  Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.
 
 
105

--------------------------------------------------------------------------------

 
 
Section 9.15.  Effectiveness.  This Agreement shall become effective upon
execution and delivery of a counterpart hereof by each of the parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
106

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
RETROPHIN, INC.
as Borrower
     
By: ___________________________
 
       Name:
 
       Title:

 
[CREDIT AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
     
By: ___________________________
 
       Name:
 
       Title:

 
 
[CREDIT AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
[______________________________],
as Lender
     
By: ___________________________
 
       Name:
 
       Title:
     
By: ___________________________
 
       Name:
 
       Title:

 
 
[CREDIT AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
 
NOTE
 

$_______________ New York, New York  _______________, 2014

 
FOR VALUE RECEIVED, the undersigned, RETROPHIN, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
_____________ (the “Lender”) at the office of [____________________, _______
ADDRESS], in lawful money of the United States of America and in immediately
available funds, the principal amount of _______________ DOLLARS ($______), or,
if less, the unpaid principal amount of the Loans made by the Lender pursuant to
‎Section 2.01 of the Credit Agreement (as hereinafter defined) on the dates and
in the amounts specified in the Credit Agreement. The Borrower further agrees to
pay interest on the unpaid principal amount hereof from time to time outstanding
at the rates, in the manner and on the dates specified in ‎Section 2.06 of the
Credit Agreement.
 
The holder of this Note is authorized to endorse on the schedule annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Loan and the date and
amount of each payment or prepayment of principal with respect thereto, each
continuation thereof and the length of each Interest Period with respect
thereto. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
shall not affect the obligations of the Borrower in respect of such Loans.
 
This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of June 30, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
parties thereto and U.S. Bank National Association, as Administrative Agent, (b)
is subject to the provisions of the Credit Agreement and ‎(c) is subject to
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured as provided in the Loan Documents. Reference is hereby made to the Loan
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security, the terms and
conditions upon which the security interests were granted and the rights of the
holder of this Note in respect thereof.
 
Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
 
Exhibit A – 1

--------------------------------------------------------------------------------

 
 
Unless otherwise defined herein, terms used herein shall have the meanings given
to them in the Credit Agreement, whether defined therein or by reference.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 

 
RETROPHIN, INC.
     
By: ________________________
 
       Name:
 
       Title:

 
 
Exhibit A – 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
NOTICE OF BORROWING
 
U.S. Bank National Association,
as Administrative Agent
 
Attention:
 
[___________]
 
Ladies and Gentlemen:
 
This Notice of Borrowing is delivered to you pursuant to ‎Section 2.02 of the
Credit Agreement, dated as of June 30, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among RETROPHIN,
INC., a Delaware corporation (the “Borrower”), the Lenders from time to time
parties thereto and U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) for the Lenders thereunder. Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Credit Agreement, whether defined therein or by
reference.
 
The undersigned Borrower hereby requests[[, irrevocably, pursuant to ‎Section
2.02 of the Credit Agreement, that Loans be made in the aggregate principal
amount of $________ and in that connection sets forth below the following
information relating to such Borrowing (the “Proposed Borrowing”) as required by
‎Section 2.02 of the Credit Agreement] [a continuation of Loans made on [___]
(the “Proposed Continuation”)]:
 
(i)           The date of the Proposed [Borrowing][Continuation] is _________
__, ____1
 
(ii)           The Interest Period and last day thereof is _________ __, ____.
 
[(iii)           The proceeds of the Proposed Borrowing are requested to be
disbursed to Borrower’s account with [BANK] (Account No. _______).]2
 
The undersigned hereby certifies that the following statements will be true on
the date of the Proposed [Borrowing][Continuation]:
 
 
(A)
the representations and warranties contained in each Loan Document are correct
in all respects on and as of the date of the Proposed Borrowing, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the Proposed Borrowing, in which case, as of such
specific date; and

 
______________________
1 To match the Closing Date
2 To be included in borrowing on the Closing Date.
 
 
Exhibit B – 1

--------------------------------------------------------------------------------

 
 
 
(B)
no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 
The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by the
undersigned, an Authorized Officer of the Borrower, this ___ day of __________,
2014.
 

 
RETROPHIN, INC.,
as Borrower
     
By: _______________________
 
       Name:
 
       Title:

 
 
Exhibit B – 2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement, dated as of June 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RETROPHIN, INC. (the “Borrower”), the Lenders from time to
time parties thereto and U.S. Bank National Association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the assignee
identified on Schedule l hereto (the “Assignee”) agree severally with respect to
all information relating to it and its assignment hereunder and on Schedule 1
hereto as follows:
 
(1)           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), an interest in and to the Assignor’s rights
and/or obligations under the Credit Agreement as of the date hereof equal to the
percentage interests specified on Schedule 1 hereto of the rights and/or
obligations under the Credit Agreement (such assigned interest, the “Assigned
Interest”). After giving effect to such sale and assignment, the amount of the
Loans owing to the Assignee will be as set forth on Schedule 1 hereto.
 
(2)           The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Loan Parties or
any other obligor or the performance or observance by the Loan Parties or any
other obligor of any of their respective Loan Obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and ‎(c) attaches any Notes held by it and
(i) requests that the Borrower, upon request by the Assignee, exchange the
attached Notes for a new Note or Notes payable to the Assignee and (ii) if the
Assignor has retained any Loans, requests that the Borrower exchange the
attached Notes for a new Note or Notes payable to the Assignor, in each case in
amounts which reflect the assignment being made hereby (and after giving effect
to any other assignments which have become effective on the Effective Date).
 
 
Exhibit C – 1

--------------------------------------------------------------------------------

 
 
(3)           The Assignee (a) represents and warrants that its name set forth
on Schedule 1 hereto is its legal name and that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; ‎(c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; ‎(d) confirms that it is an
Eligible Assignee; ‎(e) appoints and authorizes each of the Administrative Agent
and the Collateral Agent to take such action, respectively, as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent or the Collateral
Agent by the terms thereof, together with such powers as are incidental thereto;
and ‎(f) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with their respective terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.
 
(4)           Following the execution of this Assignment and Acceptance, it will
be delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
 
(5)           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Loan Obligations of
the Borrower under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, at such time as this Assignment and Acceptance covers all of
the remaining portion of the rights and obligations of the Assignor under the
Credit Agreement, the Assignor then shall cease to be a party to each such
agreement.
 
(6)           Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and any and all Notes in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and the Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and any and all Notes for periods prior to the
Effective Date directly between themselves.
 
 
Exhibit C – 2

--------------------------------------------------------------------------------

 
 
(7)           This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 
This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 hereto by facsimile shall be effective as delivery of an original
executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 
 
Exhibit C – 3

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
[See Exhibit 10.2]

 
 
Exhibit D –1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
[ex01.jpg] 
 
Exhibit E –1

--------------------------------------------------------------------------------

 
 
 [ex02.jpg]
 
Exhibit E –2

--------------------------------------------------------------------------------

 
 
 [ex03.jpg]
 
Exhibit E –3

--------------------------------------------------------------------------------

 
 
 [ex04.jpg]
 
Exhibit E –4

--------------------------------------------------------------------------------

 
 
 [ex05.jpg]
 
Exhibit E –5

--------------------------------------------------------------------------------

 
 
 [ex06.jpg]
 
Exhibit E –6

--------------------------------------------------------------------------------

 
 
 [ex07.jpg]
 
Exhibit E –7

--------------------------------------------------------------------------------

 
 
 [ex08.jpg]
 
Exhibit E –8

--------------------------------------------------------------------------------

 
 
 [ex09.jpg]
 
Exhibit E –9

--------------------------------------------------------------------------------

 
 
 [ex10.jpg]
 
Exhibit E –10

--------------------------------------------------------------------------------

 
 
 [ex11.jpg]
 
Exhibit E –11

--------------------------------------------------------------------------------

 
 
 [ex12.jpg]
 
Exhibit E –12

--------------------------------------------------------------------------------

 
 
 [ex13.jpg]
 
Exhibit E –13

--------------------------------------------------------------------------------

 
 
 [ex14.jpg]
 
Exhibit E –14

--------------------------------------------------------------------------------

 
 
 [ex15.jpg]
 
Exhibit E –15

--------------------------------------------------------------------------------

 
 
[ex16.jpg]
 
 
Exhibit E –16

--------------------------------------------------------------------------------

 
 
 [ex17.jpg]
 
 
Exhibit E –17

--------------------------------------------------------------------------------

 
 
 [ex18.jpg]
 
Exhibit E –18

--------------------------------------------------------------------------------

 
 
 [ex19.jpg]
 
Exhibit E –19

--------------------------------------------------------------------------------

 
 
 [ex20.jpg]
 
Exhibit E –20

--------------------------------------------------------------------------------

 
 
 [ex21.jpg]
 
Exhibit E –21

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
 
FORM OF
 
COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:           U.S. Bank National Association, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of June 30, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among RETROPHIN, INC, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent and Collateral Agent.
 
The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           [The Borrower has delievered pursuant to Section 5.01(b) of the
Credit Agreement, copies of the audited Consolidated balance sheets of the
Borrower and its Consolidated Subsidiaries, as of the end of the fiscal year
ended December [  ], 20[  ], together with, the related audited Consolidated
statements of income, stockholders’ equity and cash flows for such fiscal year,
and the notes thereto, all in reasonable detail and stating in comparative form
(A) the respective audited Consolidated figures as of the end of and for the
previous fiscal year and (B) the corresponding figures from the Consolidated
budget of the Borrower and its Consolidated Subsidiaries for such fiscal year,
and in the case of each of such audited Consolidated financial statements
(excluding any statements in comparative form to be corresponding figures from
the Consolidated budget), accompanied by a report thereon of the Accountants
required by such Section 5.01(b).]
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           [The Borrower has delievered pursuant to Section 5.01(a) of the
Credit Agreement, copies of the unaudited Consolidated balance sheets of the
Borrower and its Consolidated Subsidiaries as of the end of the month and the
related Consolidated statements of income, stockholder’s equity and cash flows
for the fiscal quarter, and for the portion of the fiscal year ended with the
last day of the fiscal quarter ended [      ], 20[  ], and stating in
comparative form (A) the Consolidated figures as of the end of and for the
corresponding date and period in the previous fiscal year and (B) the
corresponding figures from the Consolidated budget of the Borrower and its
Consolidated Subsidiaries for such period, all Certified by the Chief Financial
Officer of the Borrower as required by such Section 5.01(a).]
 
 
Exhibit F – 1

--------------------------------------------------------------------------------

 
 
2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.
 
3.           A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
its Subsidiaries performed and observed all their respective Loan Obligations
under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the
Borrower and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to them, and no Default or Event of Default has
occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
 
4.           The representations and warranties of the Borrower and its
Subsidiaries contained in Article 3 of the Credit Agreement and all
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 3.05(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b), of Section
5.01 of the Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
 
5.           ########*
 
6.           The Financial Covenants analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.
 
____________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 
 
Exhibit F – 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of ______________________, ________________.
 

 
RETROPHIN, INC., as Borrower
 
By: _______________________
Name: _____________________
Title: ______________________

 
 
Exhibit F – 3

--------------------------------------------------------------------------------

 
 
EXHIBIT G


[See Exhibit 4.1]
 
 
Exhibit G – 1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RETROPHIN, INC., a Delaware Corporation and the Lenders from
time to time party thereto and U.S. Bank National Association, as Administrative
Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By: __________________________________                                                                         
       Name:        Title:

 
Date: ________ __, 20[  ]
 
 
Exhibit H-1 – 1

--------------------------------------------------------------------------------

 


 
EXHIBIT H-2
 
FORM OF
 
U.S. TAX COMPLIANCE CERTIFICATE
 
 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RETROPHIN, INC., a Delaware Corporation and the Lenders from
time to time party thereto and U.S. Bank National Association, as Administrative
Agent and Collateral Agent.
 
 
Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:  _________________________________                                                                        
        Name:         Title:

 
Date: ________ __, 20[  ]
 
 
Exhibit H-1 – 2

--------------------------------------------------------------------------------

 
 
EXHIBIT H-3
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RETROPHIN, INC., a Delaware Corporation and the Lenders from
time to time party thereto and U.S. Bank National Association, as Administrative
Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
 
Exhibit H-1 – 3

--------------------------------------------------------------------------------

 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:  _________________________________                                                                        
        Name:         Title:

 
Date: ________ __, 20[  ]
 
 
Exhibit H-1 – 4

--------------------------------------------------------------------------------

 
 
EXHIBIT H-4
 
FORM OF
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among RETROPHIN, INC., a Delaware Corporation and the Lenders from
time to time party thereto and U.S. Bank National Association, as Administrative
Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
 
Exhibit H-1 – 5

--------------------------------------------------------------------------------

 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By: ___________________________                                                                         
       Name:        Title:

 
Date: ________ __, 20[  ]
 


Exhibit H-1 – 6

--------------------------------------------------------------------------------